Exhibit 10.1

EXECUTION COPY

 

 

LOAN AND SECURITY AGREEMENT

among

TAXI MEDALLION LOAN TRUST III,

as the Borrower

AUTOBAHN FUNDING COMPANY LLC,

as the Lender

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as the Agent

Dated as of December 12, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS Section 1.01.    Certain Defined Terms   1
Section 1.02.    Other Terms   26 Section 1.03.    Computation of Time Periods  
27 ARTICLE II THE FACILITY Section 2.01.    Borrowings   27 Section 2.02.   
Procedures for Borrowings   27 Section 2.03.    Changes in the Maximum Facility
Amount   28 Section 2.04.    Use of Proceeds   28 Section 2.05.    Settlement
Procedures   28 Section 2.06.    Interest Rate Hedges   31 Section 2.07.   
Payments and Computations, Etc   32 Section 2.08.    Fees   33 Section 2.09.   
Prepayments   33 Section 2.10.    Increased Costs; Capital Adequacy; Eurodollar
Disruption Event   33 Section 2.11.    Taxes   35 Section 2.12.    Evidence of
Debt   37 ARTICLE III CONDITIONS OF LOANS Section 3.01.    Conditions Precedent
to Initial Borrowing   37 Section 3.02.    Conditions Precedent to All
Borrowings   37 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01.   
Eligible Medallion Loans   40 Section 4.02.    Existence; Qualification; No
Change to Organizational Documents   40 Section 4.03.    Authority and
Authorization; Enforceability; Approvals; Absence of Adverse Notice   41 Section
4.04.    No Breach   41 Section 4.05.    Litigation   41 Section 4.06.    No
Adverse Selection   41 Section 4.07.    Bulk Transfer   41

 

i



--------------------------------------------------------------------------------

Section 4.08.    Indebtedness    42 Section 4.09.    Borrower’s Purpose    42
Section 4.10.    Adverse Orders    42 Section 4.11.    Taxes    42 Section 4.12.
   Chief Executive Office; Jurisdiction of Organization    42 Section 4.13.   
Legal Name    42 Section 4.14.    Solvency    42 Section 4.15.    Subsidiaries
   42 Section 4.16.    Consideration    43 Section 4.17.    True and Complete
Disclosure    43 Section 4.18.    Proceeds Regulations    43 Section 4.19.   
Adverse Agreements    43 Section 4.20.    Investment Company    43 Section 4.21.
   No Default    43 Section 4.22.    Underwriting and Servicing    43 Section
4.23.    ERISA    44 Section 4.24.    Sharing of Payments    44 Section 4.25.   
Collateral Security; Acquisition    44 Section 4.26.    Subsidiary    44 Section
4.27.    Subsidiaries of the Parent    44 Section 4.28.    Standard Form
Medallion Loan Documentation    44 Section 4.29.    Anti-Terrorism Laws and
Anti-Money Laundering Laws    45 Section 4.30.    No Violation of Anti-Money
Laundering Laws    45 ARTICLE V    COVENANTS    Section 5.01.    Existence; etc
   46 Section 5.02.    Special Purpose Entity    46 Section 5.03.    Accuracy of
Opinions    48 Section 5.04.    Prohibition on Adverse Claims    48 Section
5.05.    Prohibition on Fundamental Change    48 Section 5.06.    Sale or
Contribution Treatment    48 Section 5.07.    Prohibition on Modifications    48
Section 5.08.    Amendment to Organizational Documents    48 Section 5.09.   
Remittance of Collections; Bank Statements    48 Section 5.10.    Litigation   
49 Section 5.11.    Notices    49 Section 5.12.    Additional Information    49
Section 5.13.    Transaction with Affiliates    50 Section 5.14.    Protection
of Agent’s Security Interest; Limitation on Liens    50 Section 5.15.   
Compliance with Law; Advertising, Origination and Servicing Activities    50
Section 5.16.    Required Filings    50 Section 5.17.    Financial Statements   
50 Section 5.18.    Maintenance of Insurance    51

 

ii



--------------------------------------------------------------------------------

Section 5.19.    Pricing Reports; Liquidation Reports    51 Section 5.20.   
Underwriting Guidelines; Credit and Collection Policy    51 Section 5.21.   
Approved Purchase Agreement Sale or Contribution Treatment    52 Section 5.22.
   [RESERVED]    52 Section 5.23.    Alteration of Medallion Loan Documents   
52 Section 5.24.    Enforcement of Related Documents    52 ARTICLE VI    EVENTS
OF DEFAULT; TERMINATION EVENTS    Section 6.01.    Events of Default    52
Section 6.02.    Termination Events    55 Section 6.03.    Eligible Medallion
Loans; Freshstart and Medallion Capital    56 ARTICLE VII    THE AGENT   
Section 7.01.    Authorization and Action    56 Section 7.02.    Delegation of
Duties    57 Section 7.03.    Exculpatory Provisions    57 Section 7.04.   
Reliance by Agent    57 Section 7.05.    Non-Reliance on Agent and Other Secured
Parties    58 Section 7.06.    Agent in Its Individual Capacity    58 Section
7.07.    Successor Agent    58 ARTICLE VIII    INDEMNIFICATION    Section 8.01.
   Indemnities by the Borrower    59 Section 8.02.    Other Costs and Expenses
   59 ARTICLE IX    COLLATERAL SECURITY    Section 9.01.    Collateral; Security
Interest    60 Section 9.02.    Further Documentation    61 Section 9.03.   
Changes in Locations, Name, etc    61 Section 9.04.    Agent’s Appointment as
Attorney-in-Fact    62 Section 9.05.    Performance of Borrower’s Obligations   
63 Section 9.06.    Proceeds    64 Section 9.07.    Remedies    64 Section 9.08.
   Limitation on Duties Regarding Presentation of Collateral    65 Section 9.09.
   Powers Coupled with an Interest    65 Section 9.10.    Release of Security
Interest    65

 

iii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS    Section 10.01.    Amendments and Waivers    66
Section 10.02.    Notices, Etc    66 Section 10.03.    No Waiver; Remedies    66
Section 10.04.    Binding Effect; Assignability    66 Section 10.05.    Term of
This Agreement    67 Section 10.06.    Governing Law; Jury Waiver    67
Section 10.07.    Consent to Jurisdiction    67 Section 10.08.    Ordinary
Course    68 Section 10.09.    Limitation of Liability    68 Section 10.10.   
No Proceedings    68 Section 10.11.    Recourse Against Certain Parties    68
Section 10.12.    Execution in Counterparts; Severability; Integration    69
Section 10.13.    Confidentiality    69 Section 10.14.    Limitation on Payments
   70 Section 10.15.    Periodic Due Diligence Review    70 Section 10.16.   
Usury Savings Clause    72 Section 10.17.    USA Patriot Act    72

LIST OF SCHEDULES AND EXHIBITS

 

Schedules SCHEDULE I    ELIGIBILITY CRITERIA; APPLICABLE ADVANCE RATE
PERCENTAGES SCHEDULE II    STANDARD FORM MEDALLION LOAN DOCUMENTS SCHEDULE III
   CHIEF EXECUTIVE OFFICES; FEDERAL EMPLOYER IDENTIFICATION NUMBERS; PRESENT AND
FORMER NAMES SCHEDULE IV    CREDIT AND COLLECTION POLICY SCHEDULE V   
UNDERWRITING GUIDELINES SCHEDULE VI    CONDITION PRECEDENT DOCUMENTS FOR THE
INITIAL BORROWING SCHEDULE VII    FILING JURISDICTIONS SCHEDULE VIII    PARENT
SUBSIDIARIES SCHEDULE IX    PRICING REPORTS SCHEDULE X    PERMITTED JUNIOR
PARTICIPANTS SCHEDULE XI    APPROVED JUNIOR PARTICIPATION AGREEMENTS

 

iv



--------------------------------------------------------------------------------

Exhibits    EXHIBIT A-1    FORM OF DAILY BORROWING BASE CERTIFICATE EXHIBIT A-2
   FORM OF INTERIM BORROWING BASE CERTIFICATE EXHIBIT B    FORMS OF LOCKBOX
ACCOUNT CONTROL AGREEMENT EXHIBIT C    FORM OF COMPLIANCE CERTIFICATE EXHIBIT D
   FORM OF COMMERCIAL PAPER REMITTANCE REPORT EXHIBIT E    FORM OF TAX
CERTIFICATE EXHIBIT F    FORM OF NOTICE OF BORROWING AND PLEDGE EXHIBIT G   
FORM OF APPROVED JUNIOR PARTICIPATION AGREEMENTS EXHIBIT H    FORM OF JUNIOR
PARTICIPATION SUPPLEMENTAL AGREEMENT EXHIBIT I    FORM OF POWER OF ATTORNEY
EXHIBIT J    FORM OF SUBORDINATION AGREEMENT

 

v



--------------------------------------------------------------------------------

THIS LOAN AND SECURITY AGREEMENT is made as of December 12, 2008, among TAXI
MEDALLION LOAN TRUST III, a Delaware statutory trust, as the Borrower, AUTOBAHN
FUNDING COMPANY LLC, a Delaware limited liability company, as the Lender, and DZ
BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as the Agent.

PRELIMINARY STATEMENTS

A. The Borrower may from time to time request the Lender to make Advances
hereunder, the proceeds of which will be used to purchase Medallion Loans. The
Lender has agreed to make such Advances on the terms and conditions set forth
herein in an aggregate amount not to exceed at any one time outstanding the
Maximum Facility Amount.

B. To secure its obligations hereunder and under the other Loan Documents, the
Borrower has agreed to grant to the Agent, for the benefit of the Secured
Parties, a security interest in the Medallion Loans and the other Collateral.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms.

As used in this Agreement and its schedules and exhibits, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Accepted Servicing Practices” has the meaning specified in the Servicing
Agreement.

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Interest Period by (ii) a
percentage equal to 100% minus the LIBO Rate Reserve Percentage for such
Interest Period.

“Advance” has the meaning specified in Section 2.01.

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Collateral, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Agent for the benefit of the Secured Parties.

“Affected Party” means the Lender, DZ Bank, individually and in its capacity as
Agent, any Liquidity Provider and, with respect to each of the foregoing, the
parent company that controls such Person.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities or interests (on a fully diluted basis) having ordinary voting power
for the directors or managing partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities or interests, by
contract, or otherwise.

“Affiliated Loan Sale Agreement” has the meaning specified in the Purchase
Agreement.

“Affiliated Seller” means any Affiliate of Medallion Funding that is a party to
an Affiliated Loan Sale Agreement as a seller.

“Affiliated Seller Purchase Termination Event” means, with respect to any
Affiliated Seller, a “Termination Event” under (and as defined in) the
Affiliated Loan Sale Agreement to which such Affiliated Seller is a party.

“Agent” means DZ Bank, in its capacity as agent for the Secured Parties
hereunder, and any successor thereto in such capacity appointed pursuant to
Section 7.07.

“Agreement” means this Loan and Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.

“Alternative Rate” means, with respect to any Alternative Rate Interest Period,
an interest rate per annum equal to the Adjusted LIBO Rate plus the Applicable
Margin; provided, however, that the “Alternative Rate” for any Alternative Rate
Interest Period shall be the Base Rate plus the Applicable Margin (a) to the
extent LIBOR Advances have been suspended pursuant to Section 2.10, (b) if such
Advance is less than $500,000 or (c) for the first three Business Days of such
Alternative Rate Interest Period, if the Agent does not receive notice, by the
third Business Day preceding the first day of such Alternative Rate Interest
Period, that such Advance will not be funded through the issuance of the
Lender’s commercial paper.

“Alternative Rate Interest Period” means any Interest Period (or portion
thereof) during which an Advance is not funded through the issuance of the
Lender’s commercial paper or during which such Advance is otherwise to accrue
Interest by reference to the Alternative Rate.

“Anti-Money Laundering Laws” means the BSA and all applicable requirements of
law under 18 U.S.C. §§ 1956 and 1957.

“Anti-Terrorism Laws” means the OFAC Laws and Regulations, the Executive Orders
and the USA Patriot Act.

“Applicable Advance Rate Percentage” has the meaning specified on Schedule I.

“Applicable Margin” has the meaning specified in the Fee Letter.

 

2



--------------------------------------------------------------------------------

“Approved Junior Participation Agreement” means a participation agreement
between Medallion Funding and a Permitted Subordinated Lender, substantially in
one of the forms attached hereto as Exhibit G, as amended, supplemented,
restated or otherwise modified from time to time with the consent of the Agent
in its sole and absolute discretion; provided that each participation agreement
listed on Schedule XI, a copy of which has been furnished to the Agent, shall
constitute an “Approved Junior Participation Agreement” hereunder so long as
(i) such participation agreement is not amended or otherwise modified without
the prior written consent of the Agent and (ii) the aggregate principal amount
of the participations evidenced by all such participation agreements does not
exceed $150,000.

“Approved Originator” means Medallion Funding, Parent, Medallion Capital,
Freshstart or any other Person, acceptable to the Agent in its sole and absolute
discretion and approved in writing by the Agent, as an originator of Medallion
Loans.

“Approved Purchase Agreement” means each purchase and sale agreement for
Medallion Loans between the Borrower, as purchaser, and an Approved Seller,
together with all instruments, documents and agreements executed in connection
therewith, acceptable to the Agent in writing in its sole and absolute
discretion, as such Approved Purchase Agreement may from time to time be
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

“Approved Seller” means any Person, other than Medallion Funding, acceptable to
the Agent in its sole and absolute discretion and approved in writing by the
Agent, as seller of Medallion Loans to the Borrower pursuant to an Approved
Purchase Agreement.

“Approved Subordination Agreement” means a subordination agreement between
Medallion Funding and a Permitted Subordinated Lender, substantially in the form
attached hereto as Exhibit J, as amended, supplemented, restated or otherwise
modified from time to time with the consent of the Agent in its reasonable
discretion.

“Assignment and Acceptance” means an assignment agreement entered into by the
Lender and an assignee pursuant to Section 10.04 in form and substance
reasonably satisfactory to the Agent.

“Available Funds” means, with respect to any Settlement Date, the sum (without
duplication) of the following:

(a) all Collections received in respect of the Medallion Loans during the most
recently ended Monthly Period;

(b) all investment earnings earned on investments in the Collection Account
during the most recently ended Monthly Period;

(c) all amounts received by the Borrower from each Hedge Counterparty since the
immediately preceding Settlement Date; and

 

3



--------------------------------------------------------------------------------

(d) all other amounts deposited to the Collection Account during the most
recently ended Monthly Period pursuant to this Agreement or any other Loan
Document and not enumerated above;

provided that, if (i) on any Settlement Date, there would not be sufficient
funds, after application of Available Funds, as defined above, to pay the items
specified in (i) through (x) of Section 2.05(b), then Available Funds for that
Settlement Date will include, in addition to the Available Funds as defined
above, amounts on deposit in the Collection Account which would have constituted
Available Funds for the Settlement Date immediately succeeding that Settlement
Date, up to the amount necessary to pay such items, and the Available Funds for
the immediately succeeding Settlement Date will be adjusted accordingly; and
provided, further that the Available Funds for any Settlement Date will exclude
any portion of the amounts described in clauses (a) through (d) above that have
been released from the Collection Account prior to such Settlement Date pursuant
to Section 2.05.

“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services), in its capacity as backup servicer under the Backup Servicing
Agreement, and any successor thereto in such capacity.

“Backup Servicer Fee” means the fees payable to the Backup Servicer pursuant to
the Backup Servicing Agreement.

“Backup Servicing Agreement” means that certain Backup Servicing Agreement of
even date herewith among the Backup Servicer, the Borrower, the Servicer and the
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidation, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 30 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Purchase Termination Event” means the occurrence of a Termination
Event set forth in Section 7.01(h) of the Loan Sale and Contribution Agreement.

“Bankruptcy Servicer Default” means the occurrence of a Servicer Default set
forth in clause (e) of the definition of “Servicer Default” as defined in the
Servicing Agreement.

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the average rate of interest announced by the Reference Bank from time to
time as its prime or base commercial lending (or equivalent) rate. The prime or
base commercial lending (or equivalent) rate of the Reference Bank used in
computing the Base Rate is not intended to be the lowest rate of interest
charged by the Reference Bank in connection with extensions of credit to
debtors. The Base Rate shall change as and when the prime or base commercial
lending (or equivalent) rate of the Reference Bank changes.

“Base Rate Advance” has the meaning specified in Section 2.10(c).

“Borrower” means Taxi Medallion Loan Trust III, a Delaware statutory trust.

“Borrower Material Adverse Effect” means a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of the Borrower, (b) the ability of the Borrower to perform its obligations
under any of the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Secured Parties under any of the Loan Documents or (e) the Collateral.

“Borrowing” means a borrowing consisting of one or more Advances made on the
same date.

“Borrowing Base “ means, at any time, an amount equal to the sum of (a) the
product of the Weighted Average Advance Rate and the Net Eligible Receivables
Balance and (b) all Collections on the Eligible Medallion Loans then on deposit
in the Collection Account (net of any accrued but unpaid Interest and Facility
Fees).

“Borrowing Base Deficiency” means, at any time the amount, if any, by which
(a) the Facility Amount exceeds (b) the Borrowing Base.

“Boston Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Boston,
Massachusetts.

“Break Funding Event” means an event that shall occur if the Borrower requests
an Advance and either (a) subsequently revokes such request prior to the Funding
Date for such Advance or (b) the conditions precedents for any Advance set forth
in Section 2.02 and Article III are not satisfied such that the Advance is not
made; provided, however, that a Break Funding Event shall not be deemed to have
occurred if either (x) prior to the Borrower’s revocation of its request for an
Advance or the Agent’s knowledge that the conditions precedent have not been
satisfied, the Lender has not issued commercial paper or requested funds
pursuant to a Liquidity

 

5



--------------------------------------------------------------------------------

Purchase Agreement to fund such Advance or (y) the failure of the conditions
precedent to be met in clause (b) above, results from any act or omission of the
Lender or the Agent that constitutes any willful misconduct or gross negligence
of their respective obligations hereunder.

“BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.

“Business Day” means a day of the year (other than a Saturday or a Sunday) on
which (a) banks are not authorized or required to close in New York City, St.
Paul, Minnesota and The Depositary Trust Company of New York is open for
business and (b) if the term “Business Day” is used in connection with the
determination of the LIBO Rate, dealings in dollar deposits are carried on in
the London interbank market.

“Cambridge Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Cambridge, Massachusetts.

“Category I Medallion Loan” means a Medallion Loan having an LTV at the time of
origination (in the case of any Medallion Loan originated prior to the Effective
Date) or of acquisition by the Borrower (in the case of any other Medallion
Loan) of 80% or less.

“Category II Medallion Loan” means a Medallion Loan having an LTV at the time of
origination (in the case of any Medallion Loan originated prior to the Effective
Date) or of acquisition by the Borrower (in the case of any other Medallion
Loan) of 85% or less but greater than 80%.

“Category III Medallion Loan” means a Medallion Loan having an LTV at the time
of origination (in the case of any Medallion Loan originated prior to the
Effective Date) or of acquisition by the Borrower (in the case of any other
Medallion Loan) less than or equal to 90% but greater than 85%.

“Change of Control” means the occurrence of any of the following: (i) Medallion
Funding shall cease to own, free and clear of all Adverse Claims, all of the
outstanding membership interests and other equity of, and voting rights with
respect to, the Borrower; or (ii) the Parent shall cease to own, free and clear
of all Adverse Claims, all of the outstanding capital stock and other equity of,
and voting rights with respect to, Medallion Funding.

“Chicago Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Chicago,
Illinois.

“Class” means the status of a Medallion Loan at any time as a Class A Medallion
Loan, Class B Medallion Loan, Class C Medallion Loan or Class D Medallion Loan.

“Class A Medallion Loans” means Eligible Medallion Loans in respect of which
there is no delinquency in payment or there is a delinquency in the payment of
principal and/or interest which continues for a period of not more than 30 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

 

6



--------------------------------------------------------------------------------

“Class B Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 30 days but not in excess of 60 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Class C Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 60 days but not in excess of 90 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Class D Medallion Loans” means Eligible Medallion Loans in respect of which
there is a delinquency in the payment of principal and/or interest which
continues for a period greater than 90 days but not in excess of 120 days
(without regard to any applicable grace periods and any extensions of the
relevant due date).

“Code” means the Internal Revenue Code of 1986, as amended or any successor
statute.

“Collateral” has the meaning specified in Section 9.01.

“Collection Account” means a segregated bank account maintained by the
Collection Account Bank, as depositary, pursuant to the Collection Account
Control Agreement, in the name of the Borrower for the benefit of the Agent and
subject to a security interest in favor of the Agent for the benefit of the
Secured Parties into which all Collections shall be deposited by the Servicer.
U.S. Bank National Association, not in its individual capacity, but in its
capacity as Collection Account Bank under the Collection Account Control
Agreement, and any successor thereto in such capacity.

“Collection Account Bank” means U.S. Bank, National Association, not in its
individual capacity, but in its capacity as Collection Account Bank under the
Collection Account Control Agreement, and any successor thereto in such
capacity.

“Collection Account Bank Fees” means the fees payable to the Collection Account
Bank pursuant to the Collection Account Control Agreement.

“Collection Account Control Agreement” means that certain Collection Account
Control Agreement, dated as of the date hereof, by and among the Borrower, the
Agent, and the Collection Account Bank, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Collections” means, collectively, all collections, payments and recoveries on
or in respect of the Medallion Loans, the Hedge Transactions, the Medallion
Collateral and the other Collateral (including without limitation insurance
proceeds and proceeds of the disposition of the Medallion Loans or of assets
securing or otherwise subject to the Medallion Loans), and all proceeds of the
foregoing, including, any payments from Medallion Funding in respect of any
obligation to repurchase any Medallion Loan from the Borrower in accordance with
the terms of the Purchase Agreement. For the avoidance of doubt, “Collections”
shall include all payments in respect of any Medallion Loans that are received
or deemed to have been received by the Servicer, any MF/Borrower Related Party
or any other Seller in connection with any refinancing of or modification to
such Medallion Loan.

 

7



--------------------------------------------------------------------------------

“Commercial Paper Remittance Report” means a report furnished by the Borrower to
the Agent in substantially the form attached as Exhibit D.

“Compliance Certificate” means a certificate delivered pursuant to Section 5.17
in substantially the form attached as Exhibit C.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Corporate Medallion” means a Medallion that is not an Individual Medallion.

“CP Interest Period” means any Interest Period (or portion thereof) during which
an Advance is funded through the issuance of the Lender’s commercial paper.

“CP Rate” means, for any CP Interest Period for any Advance, the per annum rate
equivalent to the weighted average cost of or related to the issuance of
commercial paper by the Lender (as determined by the Agent, and which shall
include (without duplication) interest or discount on such commercial paper, the
fees and commissions of placement agents and dealers, incremental carrying costs
incurred with respect to commercial paper maturing on dates other than those on
which corresponding funds are received by the Lender and other borrowings by the
Lender to fund small or odd dollar amounts that are not easily accommodated in
the commercial paper market) to the extent such commercial paper is allocated,
in whole or in part, by the Lender or the Agent on its behalf to fund or
maintain such Advance during such CP Interest Period; provided, however, that if
any component of any such rate is a discount rate, in calculating the “CP Rate”
the Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; provided that
the CP Rate for any CP Interest Period shall not exceed the CP Rate Cap.

“CP Rate Cap” means, for any CP Interest Period for any Advance, a rate per
annum equal to the lesser of (i) the Adjusted LIBO Rate (determined as if the
“LIBO Rate” was determined in the manner set forth in the proviso of the
definition of such term) plus 0.75% for an assumed Alternative Rate Interest
Period of one month commencing on the first day of such CP Interest Period and
(ii) the Adjusted LIBO Rate (determined as if the “LIBO Rate” was determined in
the manner set forth in the proviso of the definition of such term) plus 0.50%
for an assumed Alternative Rate Interest Period of three months commencing on
the first day of such CP Interest Period.

“Credit and Collection Policy” means the credit and collection policy of
Medallion Funding, as Servicer, for Medallion Loans attached hereto as Schedule
IV, or, in the event that Medallion Funding or one of its Affiliates is no
longer the Servicer, the Credit and Collection Policy of the successor Servicer.

 

8



--------------------------------------------------------------------------------

“Custodial Agreement” means that certain Custodial Agreement, dated as of the
date hereof, among the Borrower, the Custodian, the Servicer and the Agent, as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Custodian” means Wells Fargo Bank, National Association, as custodian under the
Custodial Agreement, and its successors and permitted assigns thereunder.

“Custodian Fee” has the meaning specified in the Custodial Agreement.

“Daily Borrowing Base Certificate” means a certificate, in substantially the
form of Exhibit A-1, executed by the Servicer and the Borrower and delivered to
the Agent pursuant to Section 2.05.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Default Funding Rate” means the Base Rate plus 2.50%.

“Default Rate” means a percentage determined as of the last day of each Monthly
Period equal to (i) the product of (a) the aggregate Net Principal Balance of
all Medallion Loans that became Defaulted Medallion Loans during such Monthly
Period (such Net Principal Balance being determined without giving effect to any
charge-off of such Medallion Loans) and (b) 12, divided by (ii) the aggregate
Net Principal Balance of all Medallion Loans. For purposes of this definition,
the term “Medallion Loan” shall include any loan that was at any time a
Medallion Loan hereunder but was subsequently removed from the Collateral in
connection with a repurchase by the applicable Seller. For the avoidance of
doubt, the Default Rate shall be calculated for Monthly Periods prior to the
date of the initial Advance based on the Medallion Loans that are in the
Collateral as of the date of the initial Advance.

“Defaulted Medallion Loan” means a Medallion Loan (i) in respect of which there
is a delinquency in the payment of principal and/or interest which continues for
a period of 180 days or more (without regard to any applicable grace periods and
any extensions of the relevant due date), (ii) where a Bankruptcy Event has
occurred with respect to the related Obligor or (iii) which has been, or should
have been, written-off in accordance with the Credit and Collection Policy.

“Delinquency Rate” means a percentage determined as of the last day of each
Monthly Period equal to (i) the aggregate Net Principal Balance of all Medallion
Loans in respect of which there is a delinquency in the payment of principal
and/or interest which has continued for a period of 61 or more days but less
than 180 days (such Net Principal Balance being determined without giving effect
to any charge-off of such Medallion Loans), divided by (ii) the aggregate Net
Principal Balance of all Medallion Loans. For purposes of this definition, the
term “Medallion Loan” shall include any loan that was at any time a Medallion
Loan hereunder but was subsequently removed from the Collateral in connection
with a repurchase by the applicable Seller. For the avoidance of doubt, the
Delinquency Rate shall be calculated for Monthly Periods prior to the date of
the initial Advance based on the Medallion Loans that are in the Collateral as
of the date of the initial Advance.

 

9



--------------------------------------------------------------------------------

“Dollars” and “$” means lawful money of the United States of America.

“DZ Bank” means DZ Bank AG Deutsche Zentral-Genossenschaftsbank, Frankfurt am
Main, and any successor thereto.

“Effective Date” means December 15, 2008.

“Eligible Hedge Counterparty” means a Hedge Counterparty that (i) has a
long-term unsecured, non-credit enhanced debt rating of not less than “A” by
Fitch, “A” by S&P and “A2” by Moody’s (or has its obligations under the relevant
Hedge Agreement guaranteed by another Person that has such ratings pursuant to a
guaranty in form and substance satisfactory to the Agent) and (ii) has been
approved by the Agent as an Eligible Hedge Counterparty hereunder.

“Eligible Investments” means any one or more of the following types of
investments, excluding any security with the “r” symbol attached to the rating
from S&P and all mortgage-backed securities:

(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States the obligations of which
are backed by the full faith and credit of the United States;

(b) demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
having the Required Rating (as defined below) (at the time of such investment or
contractual commitment providing for such investment) organized under the laws
of the United States or any state and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the Agent,
or any agent of the Agent acting in its commercial capacity);

(c) short-term repurchase obligations pursuant to a written agreement (i) with
respect to any obligation described in clause (a) above, where the Agent has
taken actual or constructive delivery of such obligation, and (ii) entered into
with the corporate trust department of a depository institution or trust company
having the Required Rating (at the time of such investment or contractual
commitment providing for such investment) organized under the laws of the United
States or any state thereof, the deposits of which are insured by the Federal
Deposit Insurance Corporation (including, if applicable, the Agent, or any agent
of the Agent acting in its commercial capacity);

(d) short-term securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any state having
the Required Rating (at the time of such investment or contractual commitment
providing for such investment);

(e) commercial paper that (i) is payable in United States dollars and (ii) has
the Required Rating;

 

10



--------------------------------------------------------------------------------

(f) freely redeemable shares in money market funds rated in the highest
applicable rating category by Moody’s, S&P and (if rated by Fitch) by Fitch
(including any such fund that is managed by the Collection Account Bank or its
Affiliates); or

(g) debt obligations of any corporation maturing or putable at par or better not
more than one week from the date of acquisition and backed by a letter of credit
as to principal and interest issued by a banking institution having the Required
Rating (at the time of such investment or contractual commitment providing for
such investment).

Eligible Investments may be purchased by or through the Agent or the Collection
Account Bank or any of their Affiliates. For purposes of this definition
“Required Rating” means a short-term unsecured debt rating of at least “A-1” by
S&P, “P-1” by Moody’s and, if rated by Fitch, “F1” by Fitch.

“Eligible Medallion Loan” means a Medallion Loan purchased by the Borrower from
a Seller (a) which satisfies the eligibility characteristics set forth on
Schedule I hereto on and as of the applicable Funding Date and which continues
to satisfy such eligibility characteristics at all times thereafter while such
Medallion Loan is included in the Borrowing Base, (b) as to which the Agent has
received evidence satisfactory to the Agent that such Medallion Loan was
acquired by each of the Seller and the Borrower pursuant to a “true sale”
transaction and (c) has not been excluded as an “Eligible Medallion Loan”
pursuant to Section 6.03.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“Essential Medallion Expenses” means reasonable and documented out-of-pocket
expenses incurred by the Servicer in the conduct of its duties under the
Servicing Agreement that (i) are necessary to keep a Medallion securing a
Medallion Loan in the Collateral in good standing with the relevant Taxi
Commission and (ii) are incurred in accordance with Accepted Servicing
Practices; provided that, from and after the Termination Date, no expense shall
be considered an Essential Medallion Expense unless it has been approved in
writing by the Agent.

“Event of Default” has the meaning specified to that term in Section 6.01.

“Excess Concentration Amount” means, the sum (without duplication) of:

(i) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Class C Medallion Loans exceeds (B) 10% of the
Pledged Receivables Balance;

(ii) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Class D Medallion Loans exceeds (B) 5% of the
Pledged Receivables Balance;

(iii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are not New York City Medallion Loans exceeds
(B) 25% of the Pledged Receivables Balance;

 

11



--------------------------------------------------------------------------------

(iv) the amount (if any) by which (A) the ten largest Obligor Concentrations
exceeds (B) 60% of the Pledged Receivables Balance;

(v) the amount (if any) by which (A) the aggregate Net Principal Balance of
Eligible Medallion Loans that are Interest-Only Medallion Loans exceeds (B) 25%
of the Pledged Receivables Balance;

(vi) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Category III Medallion Loans exceeds (B) the
lesser of (1) $30,000,000 and (2) 15% of the Pledged Receivables Balance;

(vii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are Boston Medallion Loans exceeds (B) 15% of
the Pledged Receivables Balance;

(viii) the amount (if any) by which (A) the aggregate Net Principal Balance of
the Eligible Medallion Loans that are Chicago Medallion Loans exceeds (B) 15% of
the Pledged Receivables Balance;

(ix) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Cambridge Medallion Loans exceeds (B) 10% of
the Pledged Receivables Balance;

(x) the amount (if any) by which (A) the aggregate Net Principal Balance of the
Eligible Medallion Loans that are Newark Medallion Loans exceeds (B) 10% of the
Pledged Receivables Balance; and

(xi) the sum, for each Taxi Commission (other than the Taxi Commissions for New
York, Boston, Chicago, Cambridge and Newark), of the amount (if any) by which
(A) the aggregate Net Principal Balance of the Eligible Medallion Loans that are
secured by Medallions issued by such Taxi Commission exceeds (B) 3% of the
Pledged Receivables Balance.

“Executive Order” has the meaning specified in Section 4.29.

“Exit Fee” has the meaning specified in the Fee Letter.

“Facility Amount” means, at any time, the aggregate outstanding principal amount
of Advances hereunder.

“Facility Fees” means, collectively, the Program Fees and the Non-Use Fees.

“Facility Rate” means, at any time, the sum of (i) the weighted average Interest
Rate on the Advances then outstanding hereunder (adjusted in a manner reasonably
satisfactory to the Agent to reflect any Hedge Transactions then in effect),
plus (ii) the rate per annum at which Program Fee accrues, plus (iii) the rate
per annum at which the Servicing Fee accrues, plus (iv) the Collection Account
Bank Fees, Custodian Fees and Backup Servicer Fees that were payable during the
most recently ended Monthly Period, each expressed as a percentage of the
average

 

12



--------------------------------------------------------------------------------

daily Facility Amount during such Monthly Period and converted to an equivalent
rate per annum; provided that, for purposes of determining the Minimum Portfolio
Yield at any time, the Interest Rate on the Advances shall be deemed to be equal
to the Adjusted LIBO Rate determined for an assumed one month Interest Period
commencing on the last Business Day of the most recently ended Monthly Period.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among the Servicer, the Borrower and the Agent, as it may be amended or modified
and in effect from time to time.

“Final Payout Date” means the date following the Revolving Period Termination
Date on which all Advances, all Interest thereon and all other Secured
Obligations have been indefeasibly paid in full in cash.

“Financial Covenant Default” means the occurrence of either of the following:

(a) the Medallion Funding Tangible Net Worth shall at any time be less than the
sum of (i) $58,000,000 plus (ii) 75% of the proceeds received in connection with
the issuance of any equity by, or capital contributions to, Medallion Funding or
any of its Subsidiaries (net of the reasonable costs and expenses incurred by
Medallion Funding and its Subsidiaries in connection with such issuance); or

(b) the Medallion Funding Net Income for any fiscal year shall be equal to or
less than zero.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fitch” means Fitch Ratings or its successor.

“Freshstart” means Freshstart Venture Capital Corp., a New York corporation.

“Funding Date” means, (x) with respect to a Medallion Loan, the first date on
which an Advance is made hereunder to fund the purchase of such Medallion Loan,
and (y) with respect to any Advance, the date on which such Advance is made.

“Funding Date Documentation” has the meaning assigned to such term in the
Custodial Agreement.

“Funding Documentation Receipt Date” has the meaning assigned to such term in
the Custodial Agreement.

“GAAP” means generally accepted accounting principles as in effect on the date
hereof in the United States of America, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any Taxi Commission, any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over a
MF/Borrower Related Party or any of its properties.

 

13



--------------------------------------------------------------------------------

“Hedge Agreement” means an agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 2.06, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto and one or more “Confirmations” thereunder confirming
the specific terms of each such Hedge Transaction. Each Hedge Agreement shall be
consistent with customary rating agency criteria for “swap-dependent”
transactions and shall otherwise be in form and substance satisfactory to the
Agent.

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower upon the early termination (in whole or in part) of that Hedge
Transaction.

“Hedge Counterparty” means a counterparty that enters into a Hedge Transaction
with the Borrower. Each Hedge Counterparty must be an Eligible Hedge
Counterparty at the time the relevant Hedge Transaction is entered into.

“Hedge Notional Amount Requirement” means, for any date, a scheduled amortizing
notional amount for such date and each Settlement Date thereafter, which amount
shall be no less than 95% and no greater than 105% of the estimated aggregate
outstanding principal balance of the Advances as of such date and each such
subsequent Settlement Date, as determined by the Agent in its sole discretion
after consultation with the Servicer.

“Hedge Transaction” means each interest rate hedge transaction (which, unless
otherwise specifically agreed by the Agent in writing, shall consist of an
interest rate cap transaction) between the Borrower and a Hedge Counterparty
that is entered into pursuant to Section 2.06 and is governed by a Hedge
Agreement.

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof
and (f) all Contingent Obligations of such Person.

“Indemnified Party” has the meaning specified in Section 8.01.

“Individual Medallion” means a Medallion issued to an Obligor by a Taxi
Commission and designated by such Taxi Commission as an “individual medallion”
(commonly referred to as an “owner-driver medallion”).

“Interest” means, for any Advance and any Interest Period, the sum for each day
during such Interest Period of the following:

 

  IR x PB     360  

where:

 

IR                    =    the Interest Rate for such Advance for such day PB   
            =    the outstanding principal balance of such Advance on such day

 

14



--------------------------------------------------------------------------------

provided that no provision of this Agreement shall require the payment or permit
the collection of Interest in excess of the maximum permitted by applicable law;
and provided further that Interest for any Advance shall not be considered paid
by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

“Interest-Only Medallion Loan” means a Medallion Loan that does not require a
monthly payment of principal thereon.

“Interest Payment Date” means the Business Day requested by the Borrower in a
Commercial Paper Remittance Report and approved by the Agent not later than
11:00 a.m. (New York time) on the Business Day immediately preceding the first
day of the applicable Interest Period; provided that (i) no CP Interest Period
may be more than 60 days without the prior written consent of the Agent acting
in its sole discretion and (ii) if the Agent and the Borrower have not mutually
agreed on the Interest Payment Date with respect to any Advance by 11:00 a.m.
(New York time) on the Business Day immediately preceding the first day of such
Interest Period, then the Interest Payment Date for such Interest Period will be
the Business Day selected by the Agent in its discretion.

“Interest Period” means, with respect to any Advance, (i) initially, the period
from and including the applicable Funding Date to but excluding the next
succeeding Interest Payment Date for such Advance, and (ii) thereafter, each
successive period from and including an Interest Payment Date to but excluding
the next succeeding Interest Payment Date for such Advance.

“Interest Rate” means, for each day during any Interest Period and any Advance,
a per annum rate equal to (a) to the extent the Lender funds such Advance on
such day through the issuance of its commercial paper, the CP Rate and (b) to
the extent the Lender does not fund such Advance on such day through the
issuance of its commercial paper, the Alternative Rate; provided that from and
after the occurrence of an Event of Default or a Termination Event, the Interest
Rate for all Advances and all Interest Periods shall be equal to Default Funding
Rate.

“Interim Borrowing Base Certificate” means a certificate, in substantially the
form of Exhibit A-2, executed by the Servicer and the Borrower and delivered to
the Agent pursuant to Section 3.02.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Junior Participation Medallion Loan” means a Medallion Loan that is subject to
a Permitted Junior Participation Interest.

 

15



--------------------------------------------------------------------------------

“Junior Participation Supplemental Agreement” means each Junior Participation
Supplemental Agreement among the Agent, the Borrower, Medallion Funding and a
Permitted Junior Participant, substantially in one the forms attached hereto as
Exhibit H, or any other Junior Participation Supplemental Agreement among the
Agent, the Borrower, Medallion Funding and a Permitted Junior Participant
approved by the Agent in its sole and absolute discretion, in each case as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

“Key Employees” means Alvin Murstein and Andrew Murstein; provided that if any
such Person is replaced by a successor that has been approved in writing by the
Agent, then such successor shall be deemed to be a Key Employee and the replaced
Person shall cease to be a Key Employee.

“Lender” means Autobahn Funding Company LLC and its successors and assigns.

“Lender Representative” has the meaning specified in Section 10.13(b).

“LIBO Rate” means, with respect to any Alternative Rate Interest Period, the
interest rate per annum (rounded upwards, if necessary, to the nearest  1/16 of
1%) reported at or about 11:00 a.m., on the date two Business Days prior to the
first day of such Alternative Rate Interest Period, on Bloomberg page BBAM 1 (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time, for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) as the London Interbank
Offered Rate for United States dollar deposits having a term equal to such
Alternative Rate Interest Period and in a principal amount of $1,000,000 or more
(or, if such Page shall cease to be publicly available or, if the information
contained on such Page, in the Agent’s sole judgment, shall cease to accurately
reflect such London Interbank Offered Rate, such rate as reported by any
publicly available recognized source of similar market data selected by the
Agent that, in the Agent’s sole judgment, accurately reflects such London
Interbank Offered Rate); provided that if no such rate is available for such
Alternative Rate Interest Period, the “LIBO Rate” shall be a rate per annum at
which deposits in United States dollars are offered by the Agent to prime banks
in the London interbank market at or about 11:00 A.M. (London time) two Business
Days before the first day of such Alternative Rate Interest Period for delivery
on such first day and for a period equal to such Alternative Rate Interest
Period. If no such rate can be determined as set forth above for a period equal
to such Alternative Rate Interest Period, the LIBO Rate for such Alternative
Rate Interest Period shall be determined through the use of straight-line
interpolation by reference to two rates determined as set forth above, one of
which shall be determined as if the Alternative Rate Interest Period were the
period of time for which rates are available next shorter than the length of
such Alternative Rate Interest Period and the other of which shall be determined
as if the Alternative Rate Interest Period were the period of time for which
rates are available next longer than the length of such Alternative Rate
Interest Period.

“LIBO Rate Reserve Percentage” means, for any Interest Period in respect of
which Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to

 

16



--------------------------------------------------------------------------------

time by the Board of Governors of the Federal Reserve System (or any successor)
(or if more than one such percentage shall be applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including eurocurrency liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Interest
Period.

“LIBOR Advance” has the meaning specified in Section 2.10(c).

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Liquidity Purchase Agreement or any liquidity loan agreement or
similar arrangement with the Lender in connection with this Agreement.

“Liquidity Purchase Agreement” means any asset purchase or other agreements
pursuant to which the Lender may from time to time assign part or all of the
Advances made by the Lender to a Liquidity Provider, as amended, restated,
supplemented or otherwise modified from time to time.

“Liquidation Fee” means for (i) any Advance for which Interest is computed by
reference to the CP Rate (other than an Advance for which the current Interest
Period is less than two Business Days) and a reduction of the outstanding
principal balance thereof is made for any reason or (ii) any Advance for which
Interest is computed by reference to the Adjusted LIBO Rate and a reduction of
the outstanding principal balance of such Advance is made for any reason on any
day other than a Settlement Date or on less than three Business Days’ prior
written notice, the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Liquidation Fee) which would have
accrued during the Interest Period in which such reduction occurs (or, in the
case of clause (i) above, during the period until the maturity of the underlying
commercial paper tranches) on such Advance had such reduction not occurred,
exceeds (B) the income, if any, received by the Lender from the investment of
the proceeds of such reduction of principal. A certificate as to the amount of
any Liquidation Fee (including the computation of such amount) shall be
submitted by the Lender (or the Agent on its behalf) to the Borrower and shall
be conclusive and binding for all purposes, absent manifest error.

“Loan Documents” means, collectively, this Agreement, the Collection Account
Control Agreement, each Lockbox Account Control Agreement, the Fee Letter, the
Custodial Agreement, the Servicing Agreement, the Purchase Agreement, each
Junior Participation Supplemental Agreement, each Approved Subordination
Agreement, each Approved Purchase Agreement, the Backup Servicing Agreement, the
Medallion Funding Guaranty, the Parent Guaranty, each agreement relating to a
Hedge Transaction, each Affiliated Loan Sale Agreement and all other
instruments, documents and agreements executed in connection with any of the
foregoing.

 

17



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” or “LTV” means, with respect to a Medallion Loan, as of
any date of determination, the percentage equivalent of a fraction the numerator
of which is the Net Principal Balance for such Medallion Loan and the
denominator of which is the Medallion Valuation Amount for the related
Medallion.

“Lockbox Account” means a segregated account established in the name of the
Borrower for the benefit of the Agent into which Collections are deposited.

“Lockbox Account Bank” means U.S. Bank National Association, not in its
individual capacity, but in its capacity as Lockbox Account Bank under the
Lockbox Account Control Agreement or such successor bank at which a Lockbox
Account is maintained.

“Lockbox Account Control Agreement” means an account control agreement in
substantially the form of Exhibit B (or such other form as the Agent may approve
in writing in its discretion), executed by the Borrower, the Agent and the
applicable Lockbox Account Bank.

“Lockbox Collection Percentage” means, with respect to any Monthly Period, a
fraction (expressed as a percentage), the numerator of which is the amount of
Collections received during such Collection Period that were remitted directly
to a Lockbox Account by the Obligor thereof (or to a post-office box maintained
by a Lockbox Account Bank exclusively for receipt of items to be deposited to a
Lockbox Account), and the denominator of which is the total amount of
Collections received during such Collection Period.

“Maximum Facility Amount” means $200,000,000, as such amount may be adjusted
from time to time pursuant to Section 2.03.

“Medallion” means a medallion or other license issued by a Taxi Commission which
enables the holder thereof to operate a taxicab in New York City, NY, Chicago,
IL, Boston, MA, Cambridge, MA, Miami-Dade, FL, Newark, NJ, Philadelphia, PA,
Somerville, MA or another location in which the Agent in its sole discretion
deems acceptable and approves in writing.

“Medallion Capital” means Medallion Capital, Inc., a Minnesota corporation.

“Medallion Collateral” means, in respect of a Medallion Loan, the related
Medallion and any other interest in property securing such Medallion Loan.

“Medallion Funding” means Medallion Funding Corp., a New York corporation, and
its successors and permitted assigns.

“Medallion Funding Guaranty” means the guaranty of even date herewith executed
by Medallion Funding in favor of the Agent, for the benefit of the Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

“Medallion Funding Intangible Assets” means all licenses, franchises, patents,
patent applications, trademarks, program rights, good will, and research and
development expense and other like intangible assets shown on the consolidated
balance sheet of Medallion Funding and its Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Medallion Funding Net Income” means, with reference to any period, the net
income (or loss) of Medallion Funding and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

“Medallion Funding Tangible Net Worth” means, at any date, (i) the amount which
would be set forth opposite the caption “shareholder’s equity” (or any like
caption, in each case inclusive of preferred stock) on a consolidated balance
sheet of Medallion Funding and its Subsidiaries at such date, minus (ii) the
aggregate amount reflected on such balance sheet of any Medallion Funding
Intangible Assets at such date, in each case of clauses (i) and (ii) determined
without giving effect to any mark-to-market valuation adjustments and
adjustments required by FAS 133 but otherwise in conformity with GAAP.

“Medallion Loan” or “Loan” means each of the loans secured by Medallion
Collateral originated by an Approved Originator, and purchased or otherwise
acquired by the Borrower, that is included in any Medallion Loan Schedule, and
all rights and obligations under such loan.

“Medallion Loan Documents” means, with respect to any Medallion Loan, each of
the documents referred to in Section 2 of the Custodial Agreement (regardless of
whether such document has been delivered to the Custodian under the Custodial
Agreement).

“Medallion Loan File” means, with respect to any Medallion Loan, all Medallion
Loan Documents related to such Medallion Loan.

“Medallion Loan Schedule” has the meaning assigned to such term in the Custodial
Agreement.

“Medallion Note” means the original executed promissory note or other evidence
of indebtedness of an Obligor with respect to a Medallion Loan.

“Medallion Parties” means the MF/Borrower Related Parties and any of their
respective Affiliates.

“Medallion Security Agreement” means a security agreement between a Seller and
an Obligor under a Medallion Note pursuant to which the Obligor grants such
Seller a security interest in the underlying Medallion and any other Medallion
Collateral.

“Medallion Valuation Amount” means, as of any date of determination:

(i) in the case of a Medallion issued by the Taxi Commission for New York City,
(a) for an Individual Medallion, the average of monthly sales prices for sales
of Individual Medallions during the Relevant Measurement Period (as defined
below), as reported by such Taxi Commission, and (b) for a Corporate Medallion,
the average of monthly sales prices for sales of Corporate Medallions during the
Relevant Measurement Period, as reported by such Taxi Commission; or

(ii) in the case of a Medallion issued by any Taxi Commission other than the
Taxi Commission for New York City, the average of monthly sales prices for sales
of Medallions during the Relevant Measurement Period, as required to be reported
pursuant to Section 5.19 of this Agreement;

 

19



--------------------------------------------------------------------------------

provided that if the Taxi Commission for New York City (in the case of clause
(i)) or other applicable source of monthly sales price information (in the case
of clause (ii)) no longer reports monthly sales prices of Medallions as
described above, the Medallion Valuation Amount shall be determined by the Agent
pursuant to a methodology established by the Agent in its sole discretion
exercised in good faith, notice of which methodology shall be given to the
Borrower and the Servicer in writing. For purposes of the foregoing, the
“Relevant Measurement Period” as of any date of determination shall be the most
recent two month period for which the applicable monthly sales prices of
Medallions has been reported as described above; provided that, with respect to
any two month period, if the number of Medallion sales so reported for the
applicable jurisdiction shall be less than ten, then the Relevant Measurement
Period for Medallions issued in such jurisdiction shall be the smallest number
of consecutive months during which at least ten Medallion sales were reported
for such jurisdiction as described above.

“MF/Borrower Related Parties” means the Borrower, Medallion Funding, Parent,
Freshstart and Medallion Capital.

“Miami Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for Miami Dade County,
Florida.

“Minimum Portfolio Yield” means, at any time, the Facility Rate plus 1%.

“Monthly Period” means each calendar month.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Net Eligible Receivables Balance” means, at any time, (i) the Pledged
Receivables Balance at such time, minus (ii) the Excess Concentration Amount at
such time.

“Net Principal Balance” means, with respect to a Medallion Loan, the unpaid
principal balance of a Medallion Loan less the principal amount of any Permitted
Junior Participation Interest in such Medallion Loan.

“New York City Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of New York, New York.

“Newark Medallion Loan” means a Medallion Loan secured by Medallion Collateral
that includes a Medallion issued by the Taxi Commission for the City of Newark,
New Jersey.

“Non-Excluded Taxes” has the meaning specified in Section 2.11(a) hereof.

“Non-Use Fee” has the meaning specified in the Fee Letter.

“Non-US Lender” has the meaning specified in Section 2.11(c) hereof.

 

20



--------------------------------------------------------------------------------

“Notice of Borrowing and Pledge” means a Notice of Borrowing and Pledge
substantially in the form of Exhibit F hereto.

“Obligor” means, with respect to any Medallion Loan, the Person or Persons
obligated to make payments with respect to such Medallion Loan, including any
co-signer or guarantor for a Person so obligated.

“Obligor Concentration” means, with respect to any Obligor, the aggregate Net
Principal Balance of all Eligible Medallion Loans owing by such Obligor or any
Affiliate of such Obligor.

“OFAC” has the meaning specified in Section 4.29.

“OFAC Laws and Regulations” has the meaning specified in Section 4.29.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Originator” means Medallion Funding or any other Approved Originator.

“Other Acceptable Medallion Loan” means a Medallion Loan issued by an Other
Acceptable Taxi Commission.

“Other Acceptable Taxi Commission” means an agency, commission, regulatory body
or other municipal instrumentality of a jurisdiction approved by the Agent in
its sole and absolute discretion.

“Outstanding Balance” of any Medallion Loan at any time means the then
outstanding principal balance thereof.

“Parent” means Medallion Financial Corp., a Delaware corporation, and its
permitted successors hereunder.

“Parent Guaranty” means the guaranty of even date herewith executed by the
Parent in favor of the Agent, for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time.

“Permitted Junior Participant” means (a) a lender, financial institution or
other Person listed on Schedule X hereto or another lender, financial
institution or other Person acceptable to the Agent in its sole and absolute
discretion, in each case that is not an Affiliate of the Borrower, that
purchases participations in Medallion Loans or makes or acquires Related
Subordinated Loans and (b) an Affiliate of the Borrower that is a bankruptcy
remote entity and is listed on Schedule X hereto (and whose bankruptcy
remoteness has been established to the satisfaction of the Agent in its sole and
absolute discretion, including, without limitation, by delivery of a legal
opinion of counsel to the Borrower relating to the issues of substantive
consolidation and true sale, in form and substance satisfactory to the Agent) or
another Affiliate of the Borrower that is a bankruptcy remote entity that is
acceptable to the Agent in its sole and absolute discretion hereto (and whose
bankruptcy remoteness has been established to the satisfaction of the Agent in

 

21



--------------------------------------------------------------------------------

its sole and absolute discretion, including, without limitation, by delivery of
a legal opinion of counsel to the Borrower relating to the issues of substantive
consolidation and true sale, in form and substance satisfactory to the Agent).

“Permitted Junior Participation Interest” means a participation interest in a
Medallion Loan that (i) is subordinated in right of payment to the rights of the
Borrower and is evidenced by an Approved Junior Participation Agreement or
another agreement in form and substance acceptable to the Agent in its sole and
absolute discretion, (ii) is subject to a Junior Participation Supplemental
Agreement, and (iii) is held by a Permitted Junior Participant; provided,
however, that neither Parent nor any Affiliate of Parent shall have a
participation interest in any Medallion Loan.

“Permitted Subordinated Loan” means a Related Subordinated Loan that (i) is
subordinated in right of payment to the rights of Medallion Funding (or the
Borrower as its assignee under the Purchase Agreement) and is evidenced by an
Approved Subordination Agreement and (ii) is held by a Permitted Subordinated
Lender.

“Permitted Subordinated Lender” means Freshstart, Medallion Capital, the Parent
and any other Affiliate of the Parent that has been approved in writing by the
Agent as a “Permitted Subordinated Lender” hereunder.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, government (or any agency, instrumentality or political subdivision
thereof) or any other entity of whatever nature.

“Philadelphia Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Philadelphia, Pennsylvania.

“Pledged Receivables Balance” means the aggregate Net Principal Balance of the
Eligible Medallion Loans; provided, that, for purposes of this definition, the
Net Principal Balance shall be deemed to be zero with respect to each Medallion
Loan:

(i) with respect to which the eligibility criteria set forth on Schedule I are
not satisfied on such date;

(ii) for which the Medallion Loan File has been released from the possession of
the Custodian under the Custodial Agreement to any Person other than the Agent
or a Person acting as the consenting bailee for the Agent for a period of
fifteen (15) or more consecutive days;

(iii) that is a Defaulted Medallion Loan; or

(iv) for which the Custodian has not received the Medallion Loan File with
respect to such Medallion Loan in the time and manner set forth in Section 2 of
the Custodial Agreement.

 

22



--------------------------------------------------------------------------------

“Prepayment Fee” has the meaning specified in the Fee Letter.

“Product Information” has the meaning specified in Section 10.13(a).

“Program Fee” has the meaning specified in the Fee Letter.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Agreement” means that certain Loan Sale and Contribution Agreement,
dated as of the date hereof, between Medallion Funding, as Seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase Agreement may from time to
time be amended, supplemented, restated or otherwise modified from time to time
with the prior written consent for the Agent.

“Purchase Termination Event” means a “Termination Event” under (and as defined
in) the Purchase Agreement.

“Reconciliation” has the meaning specified in the Servicing Agreement.

“Reference Bank” means DZ Bank.

“Related Parties” means the Borrower, Medallion Funding and Parent.

“Related Subordinated Loan” means, with respect to any Medallion Loan, any other
loan that is secured by the same Medallion Collateral.

“Requirements of Law” means as to any Person, the certificate of incorporation
and by-laws, trust agreement or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, vice president, treasurer or secretary or, with respect to financial
matters, the chief financial officer, chief accounting officer, president, vice
president, treasurer or secretary of such Person; provided, that in the event
any such officer is unavailable at any time he or she is required to take any
action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated to the Agent to its reasonable
satisfaction.

“Revolving Period” has the meaning provided in Section 2.01.

“Revolving Period Termination Date” means the earlier to occur of (i) the
Termination Date and (ii) the date of the declaration or automatic occurrence of
the Revolving Period Termination Date pursuant to Article VI.

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.,
and its successors.

 

23



--------------------------------------------------------------------------------

“Scheduled Termination Date” means December 13, 2013.

“Secured Obligations” means the unpaid principal amount of, and interest on the
Advances, and all other obligations and liabilities of the Borrower to the
Secured Parties, the Collection Account Bank, the Lockbox Account Bank, the
Backup Servicer, the Hedge Counterparties or any Affiliate of any Secured Party
that is a hedging counterparty under a Hedge Transaction or any Indemnified
Party, (including, but not limited to, fees, expenses and indemnification
payments owed to the Custodian under Sections 8 and 15 of the Custodial
Agreement) whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of or in
connection with this Agreement, any other Loan Document and any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Agent and the Lender or otherwise). For purposes hereof, “interest” shall
include, without limitation, interest accruing after the maturity of the
Advances and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding.

“Secured Parties” means, collectively, the Lender, the Agent, the Lockbox
Account Bank, the Collection Account Bank, the Backup Servicer, the Custodian,
each successor Servicer, the Affected Parties, the Hedge Counterparties and each
other Indemnified Party.

“Seller” means (a) Medallion Funding, in its capacity as Seller under the
Purchase Agreement, or (b) an Approved Seller.

“Servicer” means Medallion Funding, in its capacity as servicer under the
Servicing Agreement, or such other servicer as shall be acceptable to the Agent
in its sole discretion.

“Servicer Default” has the meaning specified in the Servicing Agreement.

“Servicing Agreement” means that certain Servicing Agreement, dated as of the
date hereof, among the Borrower, the Agent and the Servicer for the servicing of
Medallion Loans, as the same may be amended, supplemented, restated or otherwise
modified from time to time with the prior written consent of the Agent.

“Servicing Fee” has the meaning specified in the Servicing Agreement.

“Servicing Records” means all servicing records relating to the Collateral,
including but not limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Medallion Loans.

“Settlement Date” means (i) the 15th Business Day of each calendar month and
(ii) from and after the occurrence of the Termination Date, each other Business
Day specified by the Agent in a written notice to the Borrower.

 

24



--------------------------------------------------------------------------------

“Settlement Date Report” has the meaning set forth in the Servicing Agreement.

“Somerville Medallion Loan” means a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Somerville, Massachusetts.

“Standard Form Medallion Loan Documentation” means the forms of Medallion Loan
Documents utilized by a Seller to originate Medallion Loans, as set forth in
Schedule II.

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, trust or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, trust or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Taxes” has the meaning provided in Section 2.11 hereof.

“Taxi Commission” means (i) in the case of the City of New York, New York, the
New York City Taxicab and Limousine Commission, (ii) in the case of the City of
Boston, Massachusetts, the Boston Police Department, (iii) in the case of the
City of Chicago, Illinois, the Commissioner of the Department of Consumer
Services, Public Vehicles Operations Division for Chicago, Illinois, (iv) in the
case of the City of Cambridge, Massachusetts, the City of Cambridge, Hackney
Carriage Division, (v) in the case of the City of Newark, New Jersey, the
Division of Taxicabs, Newark Police Department, (vi) in the case of the City of
Philadelphia, Pennsylvania, the Pennsylvania Public Utilities Commission,
(vii) in the case of the City of Somerville, Massachusetts, the Somerville Taxi
Bureau, (viii) in the case of Miami Dade County, Florida, the Miami Dade County
Board of County Commissioners or (ix) any Other Acceptable Taxi Commission, and,
in each case, any successor agency, commission, regulatory body or other
municipal instrumentality charged with responsibility for licensing taxicabs in
the applicable municipality.

“Termination Date” means the earliest of (i) the Scheduled Termination Date and
(ii) the date of the declaration or automatic occurrence of the Termination Date
pursuant to Article VI.

“Termination Event” has the meaning specified in Section 6.02.

“Top Tier Related Parties” means the Transferor, Parent, Freshstart and
Medallion Capital.

“Transaction” has the meaning specified in Section 10.13

“Transaction Material Adverse Effect” means a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of any Related Party, (b) the ability of any Related Party to perform its
obligations under any of the Loan

 

25



--------------------------------------------------------------------------------

Documents to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Secured Parties under any
of the Loan Documents, (e) the timely payment of the principal of or interest on
the Advances or other amounts payable in connection therewith or (f) the
Collateral.

“Underwriting Guidelines” means (i) in the case of Medallion Loans sold by
Medallion Funding, as Seller, to the Borrower, the underwriting guidelines of
Medallion Funding for Medallion Loans, attached hereto as Schedule V, or (ii) in
the case of Medallion Loans sold by an Approved Seller to the Borrower, the
underwriting guidelines of such Approved Seller for Medallion Loans delivered to
the Agent and approved by the Agent in writing in the Agent’s sole and absolute
discretion.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest or the renewal or enforcement thereof in any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection.

“United States” means the United States of America.

“US Person” has the meaning specified in Section 2.11(c) hereof.

“Weighted Average Advance Rate” means, as of any date of determination, the sum
of the Advance Rate Weights (as defined below) for all Eligible Medallion Loans
as of such date of determination, where “Advance Rate Weight” means, for any
Eligible Medallion Loan on any date of determination, a fraction, the numerator
of which is equal to the product of (1) the Net Principal Balance of such
Eligible Medallion Loan as of such date of determination and (2) the Applicable
Advance Rate Percentage with respect to such Eligible Medallion Loan as of such
date of determination, and the denominator of which is equal to the Net
Principal Balance of all Eligible Medallion Loans as of such date of
determination.

“Weighted Average Portfolio Yield” means, as of any date of determination, the
sum of the Portfolio Yield Weights for all Medallion Loans that are Eligible
Medallion Loans as of such date of determination. For purposes of this
definition, “Portfolio Yield Weight” means, for any Medallion Loan that is an
Eligible Medallion Loan on any date of determination, a fraction, the numerator
of which is equal to the product of (1) the Net Principal Balance of such
Medallion Loan that is an Eligible Medallion Loan as of such date of
determination and (2) the interest rate applicable to such Medallion Loan that
is an Eligible Medallion Loan as of such date of determination, and the
denominator of which is equal to the Net Principal Balance of all Medallion
Loans that are Eligible Medallion Loans as of such date of determination.

Section 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
Uniform Commercial Code in the State of New York, as in effect on the date
hereof and not specifically defined herein, are used herein as defined in such
Article 9. Unless otherwise expressly indicated, all

 

26



--------------------------------------------------------------------------------

references herein to “Article,” “Section,” “Schedule” or “Exhibit” means
articles and sections of, and schedules and exhibits to, this Agreement.
Headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof. Any reference to any law,
rule or regulation shall be deemed to be a reference to such law, rule or
regulation as the same may be amended or re-enacted from time to time. Any
reference to any Person shall include its successors and permitted assigns. The
terms “include” or “including” mean “include without limitation” or “including
without limitation.”

Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

THE FACILITY

Section 2.01. Borrowings. On the terms and conditions hereinafter set forth, the
Lender shall make loans (each such loan, an “Advance”) to the Borrower from time
to time during the period (the “Revolving Period”) from the date hereof until
the Revolving Period Termination Date in an aggregate amount not to exceed, at
any one time outstanding, the Maximum Facility Amount. Under no circumstances
shall the Lender be required to make an Advance if, after giving effect to such
Advance, a Borrowing Base Deficiency would exist.

Section 2.02. Procedures for Borrowings.

(a) Until the occurrence of the Revolving Period Termination Date, the Lender
will make Advances on any Business Day at the request of the Borrower, subject
to and in accordance with the terms and conditions of this Article II and
Article III.

(b) Each Advance shall be in a minimum principal amount equal to or greater than
$500,000.

(c) The Borrower may request an Advance hereunder, on any Business Day during
the period from and including the Effective Date to but excluding the Revolving
Period Termination Date, by delivering to the Agent, with a copy to the
Custodian, a Notice of Borrowing and Pledge, appropriately completed and
executed by a Responsible Officer of the Borrower, which Notice of Borrowing and
Pledge must be received by the Agent, with a copy to the Custodian, prior to
10:00 a.m., New York City time, three Business Days prior to the requested
Funding Date (in the case of the initial Borrowing) and one Business Day prior
to the requested Funding Date (in the case of any other Borrowing); provided,
that the Borrower shall not request more than two Advances during any calendar
week. Such Notice of Borrowing and Pledge shall (i) attach a Medallion Loan
Schedule identifying the Eligible Medallion Loans that the Borrower proposes to
pledge to the Agent and to be included in the Borrowing Base in connection with
such Advance, (ii) contain the amount of the Advance requested to be made on
such Funding Date, (iii) specify the requested Funding Date, (iv) include
certification from a Responsible Officer of the Borrower (A) as to the
satisfaction of all of the matters referred to in

 

27



--------------------------------------------------------------------------------

Sections 3.02 (a), (b) and (c) hereof, (B) that, as of the requested Funding
Date with respect to each Eligible Medallion Loan listed in the Medallion Loan
Schedule after giving effect to the requested increase, the Custodian shall have
(A) received the Medallion Loan File with respect to each such Eligible
Medallion Loan and (B) sent a “Trust Receipt” (as defined in the Custodial
Agreement) to the Agent for each such Eligible Medallion Loan included in the
calculation of the Borrowing Base and (v) contain (by attachment) such other
information reasonably requested by the Agent or the Lender from time to time.

(d) With respect to any Medallion Loan, the Borrower shall deliver to the
Custodian the related Medallion Loan File in the manner set forth in Section 2
of the Custodial Agreement.

Section 2.03. Changes in the Maximum Facility Amount. Subject to the terms of
the Fee Letter and the payment of any Prepayment Fee required in connection
therewith, the Borrower may, upon at least 30 days prior written notice to the
Agent, terminate in whole or reduce in part the portion of the Maximum Facility
Amount that exceeds the outstanding Advances; provided, however, that each
partial reduction of the Maximum Facility Amount shall be in an aggregate amount
equal to $25,000,000 or an integral multiple thereof.

Section 2.04. Use of Proceeds. The Advances may only be used by the Borrower to
purchase additional Medallion Loans from a Seller pursuant to, and in accordance
with the terms of, the Purchase Agreement or any other Approved Purchase
Agreement; provided, however, that Available Funds distributed to the Borrower
pursuant to Section 2.05 may be used by the Borrower in any manner as the
Borrower may direct in accordance with the terms of the Loan Documents.

Section 2.05. Settlement Procedures.

(a) Establishment of Collection Account. The Borrower shall establish, on or
prior to the Effective Date, the Collection Account in the name of the Borrower
for the benefit of the Agent for the benefit of the Secured Parties at the
Collection Account Bank. The Collection Account shall be subject to the
Collection Account Control Agreement and a security interest in favor of the
Agent for the benefit of the Secured Parties. Each of the parties hereto hereby
agrees that upon the occurrence and during the continuation of an Event of
Default, the Agent may give notice (i) to the Collection Account Bank that it is
exercising its rights under the Collection Account Control Agreement, and
(ii) to the Obligors, directing them to make payments on the Medallion Loans to
a Person other than the Servicer, including an account, other than the Lockbox
Account, over which the Agent or its designee shall have exclusive dominion and
control. The Borrower may not withdraw any amounts from the Collection Account
except in accordance with Article II hereof and as otherwise specifically
permitted in the Loan Documents.

(b) Settlement Date Distributions. On each Settlement Date, the Agent will
direct the Collection Account Bank to transfer the Available Funds on deposit in
the Collection Account (including any portion of such funds set aside pursuant
to Section 2.05(d) below) in the following amounts and priority:

(i) first, pay to each Hedge Counterparty, pro rata on a pari passu basis, an
amount equal to any net payments (other than fees, expenses and Hedge Breakage
Costs) which are then due and payable under the Hedge Agreements;

 

28



--------------------------------------------------------------------------------

(ii) second, reimburse the Servicer for any Essential Medallion Expenses
incurred by the Servicer during the related Monthly Period that have not yet
been reimbursed;

(iii) third, pay to the Servicer an amount equal to the accrued and unpaid
Servicing Fee and, in the case of a successor Servicer that is not an Affiliate
of Medallion Funding, the reasonable out-of-pocket fees and expenses of the
successor Servicer that have been approved in writing by the Agent;

(iv) fourth, pay, pro rata on a pari passu basis, (A) to the Backup Servicer an
amount equal to the Backup Servicer Fee and other amounts (including expenses
and indemnities) then due and payable by the Borrower to the Backup Servicer,
(B) to the Collection Account Bank an amount equal to the Collection Account
Bank Fees and other amounts (including expenses and indemnities) then due and
payable by the Borrower to the Collection Account Bank and (C) to the Custodian
an amount equal to the Custodian Fees and other amounts (including expenses and
indemnities) then due and payable by the Borrower to the Custodian; provided
that the aggregate amount paid under this clause (iv) in respect of amounts
other than Backup Servicer Fees, Collection Account Bank Fees and Custodian Fees
during any twelve month period shall not exceed $100,000;

(v) fifth, pay to the Agent for the account of the Lender an amount equal to the
accrued and unpaid Interest and Facility Fees and all other Secured Obligations
then due and payable (other than the principal balance of the Advances and the
Secured Obligations described in clauses (ix) and (x) below);

(vi) sixth, pay to the Agent for the account of the Lender an amount equal to
the Borrowing Base Deficiency (if any) as of such Settlement Date (determined as
if no funds were on deposit in the Collection Account), for application to the
repayment of the Advances;

(vii) seventh, if any Advances are to be prepaid on such Settlement Date
pursuant to Section 2.09, transfer to the Agent for the account of the Lender
the amount of such prepayment;

(viii) eighth, on and after the Revolving Period Termination Date, and at any
other time that an Event of Default, Default or a Termination Event has occurred
and is continuing, pay all remaining Available Funds to the Agent for the
account of the Lender until the Advances have been repaid in full;

(ix) ninth, so long as no Event of Default, Default, Termination Event or
Borrowing Base Deficiency exists or would be created thereby, pay to each Hedge
Counterparty, pro rata on a pari passu basis, an amount equal to any fees,
expenses and Hedge Breakage Costs which are then due and payable under the Hedge
Agreements (if any);

 

29



--------------------------------------------------------------------------------

(x) tenth, pay, pro rata on a pari passu basis, to the Backup Servicer, the
Collection Account Bank and the Custodian an amount equal to all amounts
(including expenses and indemnities) then due and payable by the Borrower to
such parties not paid pursuant to clause (iv) above;

(xi) eleventh, so long as no Event of Default, Default, Termination Event or
Borrowing Base Deficiency exists or would be created thereby, transfer to the
Borrower or its designee the remaining Available Funds for such Settlement Date
(or such lesser amount as the Borrower may specify); and

(xii) twelfth, set aside in the Collection Account any remaining Available Funds
for future application in accordance with this Section 2.05.

(c) Eligible Investments. All funds held in the Collection Account or any
subaccount thereof (including, without limitation, investment earnings thereon),
shall be invested at the direction of the Servicer (or, following the occurrence
of a Default, the Agent) in Eligible Investments in accordance with the
Collection Account Control Agreement. Interest on Eligible Investments shall be
applied as Available Funds and shall be distributed in accordance with
Section 2.05.

(d) Other Payment Dates. On each Business Day (including any Settlement Date),
the Servicer shall set aside funds on deposit in the Collection Account in an
amount equal to the accrued and unpaid Interest through such day that will
become payable on a subsequent Business Day. On each Interest Payment Date, the
Servicer shall direct the Collection Account Bank to pay the accrued and unpaid
Interest due on such Interest Payment Date out of the funds so set aside. If any
other Secured Obligation becomes due and payable on a date other than a
Settlement Date, the Agent may, in its sole discretion, direct the Collection
Account Bank to pay the Secured Obligations so due and payable.

(e) Other Withdrawals From Collection Account. The Borrower may, on any Business
Day other than a Settlement Date, upon not less than one Business Day’s prior
written notice to the Agent and no more than two times during any calendar week
(unless the Agent in its sole discretion has provided prior written consent)
request the Agent to withdraw and transfer to the Borrower all or any portion of
the funds on deposit in the Collection Account; provided that no such withdrawal
shall be made unless (i) the Agent has received, in form and substance
reasonably satisfactory to the Agent, a completed Daily Borrowing Base
Certificate in substantially the form of Exhibit A-1 duly executed by the
Servicer and the Borrower and containing information accurate as of a date no
more than one Business Day prior to the date of such withdrawal and confirming
that no Borrowing Base Deficiency would exist after giving effect to such
withdrawal and (ii) the following statements are true:

(i) the representations and warranties contained in Section 4.01 and the
representations of the other MF/Borrower Related Parties contained in the other
Loan Documents are true and correct on and as of the date of such withdrawal as
though made on and as of such date,

 

30



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
withdrawal, which constitutes an Event of Default, a Default or a Termination
Event,

(iii) no Borrowing Base Deficiency would exist after giving effect to such
withdrawal (determined based on the assumption that the Excess Concentration
Amount as of the date of such withdrawal was the same as the Excess
Concentration Amount most recently reported by the Servicer pursuant to the
Servicing Agreement),

(iv) the Available Funds remaining in the Collection Account for the next
succeeding Settlement Date are sufficient to pay in full all amounts described
in clauses (i) through (x) of Section 2.05(b) on such Settlement Date;

(v) the Agent has received such other documents or information as the Agent may
reasonably request in order to confirm the satisfaction of the conditions set
forth in clauses (iv) through (iv) above; and

(vi) the Revolving Period Termination Date has not occurred.

Upon confirmation by the Agent that the foregoing conditions precedent are
satisfied, the Agent shall, within one Business Day, authorize the Collection
Account Bank to make the withdrawal and transfer so requested by the Borrower.
On any Business Day the Borrower may request the Agent to withdraw and transfer
to the Borrower any portion of the funds on deposit in the Collection Account
that were improperly deposited in the Collection Account. Upon receipt by the
Agent of evidence reasonably satisfactory to it of the nature and amount of such
improper deposit, the Agent shall authorize the Collection Account Bank to make
the withdrawal and transfer so requested by the Borrower.

Section 2.06. Interest Rate Hedges.

(a) On or before the 30th day following the Effective Date, and each Funding
Date thereafter, the Servicer shall, at the expense of the Borrower, arrange for
the Borrower to enter into one or more Hedge Transactions satisfying the
requirements of this Section 2.06. Each Hedge Transaction shall (i) have a
scheduled amortizing notional amount which, when combined with all other Hedge
Transactions then in effect, satisfies the Hedge Notional Amount Requirement,
(ii) to the satisfaction of the Agent, be sufficient to hedge the interest rate
risk associated with funding fixed rate Medallion Loans with floating rate
Advances hereunder and (iii) incorporate such other terms as the Agent may
reasonably direct in consultation with the Servicer.

(b) If on any Settlement Date after the 30th day following the Effective Date
the actual aggregate notional amount of all Hedge Transactions is not equal to
the Hedge Notional Amount Requirement, the Servicer shall, at the request of the
Agent, arrange for the Borrower to enter into an additional Hedge Transaction or
terminate an existing Hedge Transaction in whole or in part, as necessary in
order to ensure that the actual aggregate notional amount of all Hedge
Transactions after giving effect to such addition or termination is equal to the
Hedge Notional

 

31



--------------------------------------------------------------------------------

Amount Requirement as re-calculated by the Agent on such date. Each additional
Hedge Transaction entered into by the Borrower pursuant to this Section 2.06(b)
must satisfy the conditions set forth in Section 2.06(a) above.

(c) On each date that a repayment of the principal amount of the Advances is
made hereunder (other than with regularly scheduled payments of principal on the
Loans), the aggregate notional amounts of the Hedge Transactions shall, at the
request of the Agent, be reduced such that, after giving effect to such
reduction, the aggregate notional amount of all Hedge Transactions, after giving
effect to such addition or termination is equal to the Hedge Notional Amount
Requirement as re-calculated by the Agent on such date.

(d) In the event that a termination payment is paid by the Hedge Counterparty to
the Borrower, that termination payment shall either be paid directly to the
replacement counterparty who is entering into the replacement Hedge Transaction
or deposited into the Collection Account and applied as Available Funds on the
next Settlement Date.

(e) The Borrower shall not enter into any Hedge Transaction, and the Servicer
will not arrange for the Borrower to enter into any Hedge Transaction unless
(i) the Hedge Counterparty thereunder is, at the time such Hedge Transaction is
entered into by the Borrower, an Eligible Hedge Counterparty and (ii) the Agent
has reviewed and approved the form and substance of the Hedge Agreement
governing such Hedge Transaction.

Section 2.07. Payments and Computations, Etc.

(a) The Advances shall accrue interest on each day during each Interest Period
at the applicable Interest Rate. The accrued and unpaid Interest for each
Advance shall be due and payable in full on each Interest Payment Date for such
Advance. All Secured Obligations shall be due and payable in full on the
Termination Date.

(b) All amounts to be paid or deposited by the Borrower hereunder shall be paid
or deposited in accordance with the terms hereof no later than 11:00 a.m. (New
York City time) on the day when due in lawful money of the United States in
immediately available funds in accordance with the Agent’s instructions. If the
Borrower fails to make any payment or deposit required to be made by it
hereunder when due, the Borrower shall, to the extent permitted by law, pay to
the Agent interest on such amount at the Default Funding Rate, payable on
demand; provided, however, that such interest rate shall not at any time exceed
the maximum rate permitted by applicable law. Any Secured Obligation hereunder
shall not be reduced by any distribution if such distribution is rescinded or
required to be returned to the Borrower or any other Person for any reason. All
computations of Interest, Facility Fees, and other interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. All such computations
shall be made by the Agent, which computations by the Agent shall be conclusive
and binding absent manifest error. All payments to be made by any MF/Borrower
Related Party hereunder or under any other Loan Document shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.

 

32



--------------------------------------------------------------------------------

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest, Facility Fees or any other interest or fee payable
hereunder, as the case may be.

(d) In the event that any Liquidity Provider or the Lender shall incur any loss,
cost or expense (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits, commercial paper proceeds
or other funds acquired by such Liquidity Provider or Lender in order to fund or
maintain any Advances or interest therein) as a result of a Break Funding Event,
then, upon demand from the Agent to Borrower, Borrower shall pay to the Agent
for the account of such Liquidity Provider or Lender, the amount of such loss,
cost or expense. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon Borrower. This covenant shall survive the
termination of this Agreement and the payment of the Advances and all other
amounts payable hereunder.

Section 2.08. Fees.

(a) The Borrower shall pay the Agent the accrued and unpaid Program Fees,
Non-Use Fees, Exit Fees, Prepayment Fees and other fees in the amounts and on
the dates set forth in the Fee Letter.

(b) The Borrower shall pay to the Agent, upon the Agent’s demand, for the
benefit of the Lender, all Liquidation Fees with respect to any repayment of an
Advance.

Section 2.09. Prepayments.

(a) The Borrower shall have the right to prepay any Advance, in whole or in
part, on any Interest Payment Date for such Advance upon at least one Business
Day’s written notice to the Agent, which notice shall specify the proposed
prepayment date and the amount of such prepayment, provided that any partial
prepayment of less than all the Advances shall be equal to an integral multiple
of $500,000. Each notice of prepayment shall be irrevocable and binding on the
Borrower.

(b) If, on any Business Day (i) the Facility Amount shall exceed the Maximum
Facility Amount or (ii) a Borrowing Base Deficiency exists, then, the Borrower
shall remit to the Agent, prior to any Borrowing and in any event no later than
the close of business of the Agent on the second succeeding Business Day, a
payment (to be applied by the Agent to repay Advances) in such amount as may be
necessary (A) to reduce the Facility Amount to an amount less than or equal to
the Maximum Facility Amount and (B) to eliminate such Borrowing Base Deficiency.

Section 2.10. Increased Costs; Capital Adequacy; Eurodollar Disruption Event.

(a) If due to either: (a) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the date
hereof or (b) the compliance by the Lender or any Liquidity Provider with any
directive or request from any central bank or other Governmental

 

33



--------------------------------------------------------------------------------

Authority (whether or not having the force of law) imposed after the date
hereof, (1) there shall be an increase in the cost to the Lender or such
Liquidity Provider of funding or maintaining any Advance which accrues interest
based upon the Adjusted LIBO Rate hereunder or of extending a commitment in
respect thereof which the Lender or such Liquidity Provider deems to be
material, or (2) the Lender or such Liquidity Provider shall be required to make
a payment calculated by reference to any Advance which accrues interest at the
Adjusted LIBO Rate or the CP Rate funded by it or Interest received by it, then
the Borrower shall, from time to time, within thirty (30) days after demand by
the Agent, pay the Agent for the account of the Lender or such Liquidity
Provider (as a third party beneficiary, in the case of any Affected Party other
than the Lender), that portion of such increased costs incurred, amounts not
received or required payment made or to be made, which the Agent reasonably
determines is attributable to funding and maintaining, or extending a commitment
to fund, any Advance which accrues interest based upon the Adjusted LIBO Rate or
pursuant to any Liquidity Purchase Agreement or similar liquidity facility. The
Agent will promptly notify the Borrower and the Agent of any event of which it
has knowledge, occurring after the date hereof, which will entitle the Lender or
any Liquidity Provider to compensation pursuant to this Section. In determining
the amount of such compensation, the Lender or the applicable Liquidity Provider
may use any reasonable averaging and attribution methods. The Lender or the
applicable Liquidity Provider (or the Agent on its behalf) shall submit to the
Borrower a certificate describing such increased costs incurred, amounts not
received or receivable or required payment made or to be made, which certificate
shall be conclusive in the absence of manifest error.

(b) If either (i) the introduction of or any change in or in the interpretation
by any Official Body of any law or regulation or (ii) compliance by any Affected
Party with any directive or request from any central bank or other Official Body
(whether or not having the force of law) imposed after the date hereof affects
or would affect the amount of capital required or expected to be maintained by
such Affected Party or such Affected Party reasonably determines that the amount
of such capital is increased by or based upon the existence of the Lender’s or
any Liquidity Provider’s agreement to make or maintain Advances hereunder or
under the Liquidity Purchase Agreement and other similar agreements or
facilities and such event would have the effect of reducing the rate of return
on capital of such Affected Party by an amount deemed by such Affected Party to
be material, then, within thirty (30) days after demand by such Affected Party
or the Agent, the Borrower shall pay to such Affected Party (as a third party
beneficiary, in the case of any Affected Party other the Lender) or the Agent
for the account of such Affected Party from time to time, as specified by such
Affected Party or the Agent, additional amounts sufficient to compensate such
Affected Party in light of such circumstances, to the extent that such Affected
Party or the Agent on behalf of such Affected Party reasonably determines such
increase in capital to be attributable to the existence of the Lender’s or the
Liquidity Provider’s agreements hereunder or under the Liquidity Purchase
Agreement. The Agent will promptly notify the Borrower and the Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle the Lender or any Affected Party to compensation pursuant to this
Section. In determining the amount of such compensation, the Lender or Affected
Party may use any reasonable averaging and attribution methods. The Lender or
applicable Affected Party (or the Agent on its behalf) shall submit to the
Borrower a certificate describing such compensation, which certificate shall be
conclusive in the absence of manifest error.

 

34



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, if the adoption of or
any change in any law or in the interpretation or application thereof by any
relevant Governmental Authority shall make it unlawful for the Lender or any
Liquidity Provider, in either case in its reasonable determination, to fund or
maintain Advances for which Interest is calculated by reference to the LIBO Rate
(each a “LIBOR Advances”) as contemplated by this Agreement or to obtain in the
interbank eurodollar market the funds with which to make or maintain any such
LIBOR Advance, the Lender shall promptly notify the Agent and the Borrower
thereof whereupon, until the Lender notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, (i) the obligation
of the Lender to fund or maintain LIBOR Advances shall forthwith be suspended,
(ii) the Lender’s then outstanding LIBOR Advances, if any, shall be converted
into Advances that accrue Interest based on the Base Rate (each a “Base Rate
Advances”) and (iii) if any Notice of Borrowing and Pledge requests a LIBOR
Advance, the portion of such Advance to be funded by the Lender shall be made as
a Base Rate Advance.

(d) If (i) the Lender reasonably determines that the rate at which deposits of
Dollars are being offered to the Lender or any Liquidity Provider in the London
interbank market does not accurately reflect the cost to the Lender or such
Liquidity Provider of funding or maintaining LIBOR Advances or (ii) the Lender
or any Liquidity Provider is unable, after reasonable attempts, to obtain
Dollars in the London interbank market to fund or maintain LIBOR Advances during
such Interest Period, then the Lender shall give notice thereof to the Borrower
and the Agent by telephone or telecopy as promptly as practicable thereafter
and, until the Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, (A) the obligations of the
Lender to make LIBOR Advances or to continue or convert outstanding Advances as
or into LIBOR Advances shall be suspended, (B) each outstanding LIBOR Advances
funded by the Lender shall be converted into a Base Rate Advance on the last day
of the Interest Period applicable thereto, and (C) if any Notice of Borrowing
and Pledge requests a LIBOR Advance, the portion of such Advance to be funded by
the Lender shall be made as a Base Rate Advance.

Section 2.11. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (collectively,
“Taxes”), unless required by law. If the Borrower shall be required under any
applicable Requirements of Law to deduct or withhold any Taxes from or in
respect of any sum payable under or in respect of this Agreement to the Lender,
(i) the Borrower shall make all such deductions and withholdings in respect of
Taxes, (ii) the Borrower shall pay the full amount deducted or withheld in
respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with the applicable Requirements of Law, and (iii) the
sum payable by the Borrower shall be increased as may be necessary so that after
the Borrower has made all required deductions and withholdings the Lender
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement “Non-Excluded Taxes” are Taxes other than, in the
case of the Lender, Taxes that are measured by or imposed on its overall net
income

 

35



--------------------------------------------------------------------------------

(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which the Lender is organized, or any political
subdivision thereof, unless such Taxes are imposed as a result of the Lender or
such Agent having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other Transaction
Documents (in which case such Taxes will be treated as Non-Excluded Taxes).

(b) The Borrower shall not be required to increase any amounts payable under
Section 2.11(a) to the Lender that is not organized under the laws of the United
States of America or a state thereof if the Lender fails to comply with the
requirements of clause (c) of this Section. Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to the applicable Lender the required receipts or other required
documentary evidence, the Borrower shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Advances and all other
amounts payable hereunder.

(c) If the Lender (or transferee that acquires a interest hereunder in
accordance with Section 10.04 hereof) is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code (a “US Person”)) for United
States federal income tax purposes (a “Non-US Lender”), such Non-US Lender shall
deliver or caused to be delivered to the Borrower and the Servicer the following
properly completed and duly executed documents:

(1) two complete and executed (x) U.S. Internal Revenue Forms W-8BEN (or any
successor form thereto) with respect to an income tax treaty providing for a
zero rate of withholding tax on interest, or (y) U.S. Internal Revenue Service
Forms W-8ECI (or any successor form thereto); or

(2) two complete and executed U.S. Internal Revenue Service Forms W-8BEN (or any
successor form thereto), including all appropriate attachments, documenting the
status of the Lender (or transferee) as a Non-U.S. Lender and (y) a tax
certificate in the form of Exhibit E hereto.

Such documents shall be delivered by the Lender (or transferee) on or before the
date it becomes a party to this Agreement (or, in the case of a transferee or
assignee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, the Lender (or transferee) changes its applicable lending office by
designating a different lending office. In addition, the Lender (or transferee)
shall deliver or cause to be delivered such forms and/or certificates promptly
upon or before the expiration, obsolescence or invalidity of any document
previously delivered by the Lender (or transferee). Notwithstanding any other
provision of this Section 2.11(c), a Lender (or transferee) shall not be
required to deliver any document pursuant to this Section 2.11(c) that the
Lender (or transferee) is not legally able to deliver; provided, however, that
if the Lender (or transferee) is not legally able to deliver such documents on
or prior to the date specified in the second preceding sentence, the Borrower
shall not be required to increase any amounts payable under Section 2.11(a) to
the Lender (or transferee).

 

36



--------------------------------------------------------------------------------

Section 2.12. Evidence of Debt. The Lender (or the Agent on its behalf) shall
maintain an account or accounts evidencing the indebtedness of the Borrower to
the Lender resulting from each Advance owing to the Lender from time to time,
including the amounts of principal and interest payable and paid to the Lender
from time to time hereunder. The entries made in such account(s) of the Lender
or the Agent on behalf of the Lender shall be conclusive and binding for all
purposes, absent manifest error.

ARTICLE III

CONDITIONS OF LOANS

Section 3.01. Conditions Precedent to Initial Borrowing. The initial Borrowing
hereunder is subject to the condition precedent that the Agent shall have
received on or before the date of such initial Borrowing each of the following:

(a) the instruments, documents, agreements and opinions listed in Schedule VI,
each (unless otherwise indicated) dated such date, in form and substance
satisfactory to the Agent and the Lender;

(b) confirmation from S&P that the execution and delivery of this Agreement will
not result in the reduction or withdrawal of the then current ratings of the
Lender’s commercial paper notes;

(c) payment of all fees required to be paid on or before the Effective Date
pursuant to the Fee Letter;

(d) evidence satisfactory to it that (i) the requirements of Section 5.18
hereof, relating to insurance coverage of the Borrower, and (ii) the
requirements of Section 6.15 of the Servicing Agreement, relating to insurance
coverage of the Servicer, have been satisfied;

(e) the amount of the initial Borrowing is equal to or greater than $75,000,000;
and

(f) such other approvals, opinions or documents as the Agent may reasonably
request.

Section 3.02. Conditions Precedent to All Borrowings. Each Borrowing (including
the initial Borrowing) shall be subject to the further conditions precedent
that:

(a) Interim Borrowing Base Certificate: no later than two Business Days prior to
the date of such Borrowing, the Servicer and the Borrower shall have delivered
to the Agent, in form and substance reasonably satisfactory to the Agent, a
completed Interim Borrowing Base Certificate containing information accurate as
of a date no more than three Business Days prior to the date of such Borrowing
and confirming that no Borrowing Base Deficiency would exist after giving effect
to such Borrowing;

 

37



--------------------------------------------------------------------------------

(b) Hedge Transaction: any Hedge Transaction required to be entered into
pursuant to Section 2.06 with respect to the Borrowing has been entered into by
the Borrower and an Eligible Hedge Counterparty;

(c) Representations and Warranties; No Default: on the date of such Borrowing,
the following statements shall be true and correct as of the date of such
Borrowing:

(i) each representation and warranty made by a MF/Borrower Related Party in the
Loan Documents, is true and correct on and as of the date of the making of such
Borrowing with the same force and effect as if made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date);

(ii) each MF/Borrower Related Party is in compliance in all material respects
with all governmental licenses and authorizations, statutory and regulatory
requirements;

(iii) no event has occurred and is continuing, or would result from such
Borrowing, which constitutes an Event of Default, a Default or a Termination
Event;

(iv) on and as of such day, after giving effect to such Borrowing, (A) the
Facility Amount would not exceed the Maximum Facility Amount, and (B) no
Borrowing Base Deficiency would exist;

(d) Termination Date: the Termination Date has not occurred;

(e) No Legal Bar: no law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Borrowing in
accordance with the provisions hereof;

(f) Notice of Borrowing: the Agent shall have received a completed Notice of
Borrowing and Pledge and Medallion Loan Schedule in accordance with Section 2.03
hereof;

(g) Medallion Loan Files: the Custodian shall have received a complete Medallion
Loan File with respect to each pledged Medallion Loan to be funded on the
Funding Date at least one Business Day prior to the funding of such Advance;

(h) Additional Documents: the Agent shall have received with regard to all
Medallion Loans, such information, documents, agreement, opinions or instruments
(including, without limitation, good standing certificates of each Obligor under
each Medallion Loan pledged hereunder) as the Agent reasonably requires with
respect to Medallion Loans to be pledged hereunder on such Business Day, each in
form and substance satisfactory to the Agent;

(i) No Borrower Material Adverse Effect: there shall not have occurred one or
more events that, in the judgment of the Agent or the Lender exercised in good
faith, constitutes, or could reasonably be expected to constitute, a Borrower
Material Adverse Effect;

(j) Due Diligence Review: without limitation the Agent’s right to perform one or
more Due Diligence Reviews pursuant to Section 10.15 hereof, the Agent shall
have completed

 

38



--------------------------------------------------------------------------------

(i) any due diligence review of the Medallion Loan Documents relating to such
Advance and such other documents, records, agreements, instruments, collateral
or information relating to such Advances as the Agent in its reasonable
discretion deems appropriate to review and such review shall be satisfactory to
the Agent in its reasonable discretion, (ii) in the case of an Approved Seller,
any due diligence review of the applicable Approved Purchase Agreement and any
due diligence review of such Approved Seller (including, without limitation, a
review of its Underwriting Guidelines, credit and collection policy and
creditworthiness) as the Agent in its sole and absolute discretion deems
appropriate and such review shall be satisfactory to the Agent in its sole and
absolute discretion, (iii) in the case of an Approved Originator other than the
Top Tier Seller Entities, any due diligence review of the applicable sale
agreement and any due diligence review of such Approved Originator (including,
without limitation, a review of its Underwriting Guidelines, credit and
collection policy and creditworthiness) as the Agent in its sole and absolute
discretion deems appropriate and such review shall be satisfactory to the Agent
in its sole and absolute discretion, and the Borrower shall have reimbursed the
Agent for all reasonable out-of-pocket costs and expenses incurred by the Agent
in connection with such review pursuant to Section 10.15(b) hereof;

(k) Junior Participation Medallion Loan and Subordinated Loans: in the case of
each Junior Participation Medallion Loan or Medallion Loan for which there is a
Related Subordinated Loan, the Agent shall have determined in its sole and
absolute discretion that the subordinated participation is a Permitted Junior
Participation Interest or that the Related Subordinated Loan is a Permitted
Subordinated Loan, as applicable, and the Agent shall have so notified the
Borrower;

(l) Evidence of Notification to the Taxi Commission of Chicago: the Agent shall
have received evidence that in connection with the financing of any Chicago
Medallion Loans to the Borrower, an appropriate UCC-3 Financing Statements was
filed with the Illinois Secretary of State assigning the Borrower’s security
interest in such Chicago Medallion Loans to the Agent for the benefit of the
Secured Parties, and within five days after receipt of notice that such UCC-3
Financing Statement was properly filed, the Taxi Commission for Chicago,
Illinois shall have received a copy of such completed filing and all relevant
documents pertaining to such assignment of security interest to the Agent, for
the benefit of the Secured Parties;

(m) Participation and Subordination Agreements: the Agent shall have received
copies of any and all participation agreements and subordination agreements
executed by Medallion Funding in connection with any Medallion Loan to be
pledged under this Agreement in connection with such Advance, together with a
certificate of a Responsible Officer that such participation agreement does not
vary in any material respect from the form of participation agreement or
subordination agreement with the applicable Permitted Junior Participant or
Permitted Subordinated Lender, as applicable, previously provided to, and
approved by, the Agent;

(n) Bankruptcy Remoteness: in the case of an Advance the proceeds of which will
be used to acquire a Medallion Loan where all or any part of the related
Medallion Collateral securing such Medallion Loan is held by a Permitted Junior
Participant that is an Affiliate of the Borrower, the bankruptcy remoteness of
such Permitted Junior Participant shall be established to the satisfaction of
the Agent in its sole and absolute discretion prior to the related Funding Date;

 

39



--------------------------------------------------------------------------------

(o) Medallion Loan Schedule and Exception Report: the Agent shall have received
a duly completed “Medallion Loan Schedule and Exception Report” (as defined in
the Custodial Agreement) with respect to the Medallion Loans pledged by the
Borrower hereunder on the Funding Date; and

(p) Evidence of Approval Letter from the Taxi Commission for the City of
Cambridge, Massachusetts: if any Medallion Loans are Cambridge Medallion Loans,
the Agent shall have received evidence, in form and substance satisfactory to
the Agent in the Agent’s sole and absolute discretion, that the Taxi Commission
for the City of Cambridge, Massachusetts has approved the Borrower’s grant of
security interest to the Agent in the Cambridge Medallion Loans pursuant to this
Agreement;

(q) Evidence of Approval Letter from the Taxi Commission for the City of Boston,
Massachusetts: if any Medallion Loans are Boston Medallion Loans, and to the
extent the proceeds of a Boston Medallion Loan are used by the Obligor to
acquire a Medallion, the Agent shall have received evidence, in form and
substance satisfactory to the Agent in the Agent’s sole and absolute discretion,
that the Taxi Commission for the City of Boston, Massachusetts has approved the
Borrower’s grant of security interest to the Agent in the Boston Medallion Loans
pursuant to this Agreement.

(r) Other Actions: any other actions required or advisable to be taken by the
Borrower in connection with the purchase and pledging of any Medallion Loans to
be included in the Borrowing Base (including, without limitation, the giving of
notice of the purchase of such Medallion Loans and the giving of any notice
required to be given with respect to the pledge of such Medallion Loans to the
Agent for the benefit of the Secured Parties hereunder) shall have been taken.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

A. As of the Effective Date, each Funding Date and as to each date on which any
Collections are distributed to the Borrower or its designee pursuant to
Section 2.05, the Borrower represents and warrants to the Agent and the Lender
that:

Section 4.01. Eligible Medallion Loans. (a) As of the date on which a Medallion
Loan is initially pledged hereunder, such Medallion Loan was an Eligible
Medallion Loan and (b) each Medallion Loan included as an Eligible Medallion
Loan in any Medallion Loan Schedule, or any calculation of the Borrowing Base
made by the Borrower is (or was) as of the date of such schedule, tape, report,
other information or calculation, an Eligible Medallion Loan.

Section 4.02. Existence; Qualification; No Change to Organizational Documents.
The Borrower is a Delaware statutory trust duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification.

 

40



--------------------------------------------------------------------------------

Section 4.03. Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Borrower has the power, authority and legal right to make,
deliver and perform this Agreement and each of the Loan Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Loan Documents to which it is a party, and to
grant to the Agent, on behalf of the Secured Parties, a first priority perfected
security interest in the Collateral on the terms and conditions of this
Agreement. This Agreement and each of the Loan Documents to which the Borrower
is a party constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their respective terms
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law). No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Borrower of this Agreement or any Loan Document to which it is a party,
or the validity or enforceability of this Agreement or any such Loan Document or
the Medallion Loans, other than such as have been met or obtained. The Borrower
has not received any notice, nor does the Borrower have any knowledge or reason
to believe, that any Taxi Commission or other Governmental Authority intends to
seek the cancellation, termination or modification of any of its licenses or
permits, or that valid grounds for such cancellation, termination or
modification exist.

Section 4.04. No Breach. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
pledge of the Collateral will not (i) create any Adverse Claim on the Collateral
other than as contemplated herein or (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or by-laws of the Borrower
or any mortgage, indenture, contract or other agreement to which the Borrower is
a party or by which the Borrower or any property or assets of the Borrower may
be bound.

Section 4.05. Litigation. No litigation or administrative proceeding of or
before any court, tribunal or governmental body is presently pending or, to the
knowledge of the Borrower, threatened against the Borrower or any properties of
the Borrower or with respect to this Agreement which, if adversely determined,
could have a material effect on the business, assets or financial condition of
the Borrower or which would draw into question the validity of this Agreement,
any Loan Document to which the Borrower is a party, or any of the other
applicable documents forming part of the Collateral.

Section 4.06. No Adverse Selection. In selecting the Medallion Loans to be
pledged pursuant to this Agreement, no selection procedures were employed which
are intended to be, of had the effect of being, adverse to the interests of the
Secured Parties.

Section 4.07. Bulk Transfer. The grant of the security interest in the
Collateral by the Borrower to the Agent, on behalf of the Secured Parties,
pursuant to this Agreement is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

41



--------------------------------------------------------------------------------

Section 4.08. Indebtedness. The Borrower has no Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than Indebtedness incurred under (or
contemplated by) the terms of this Agreement or any other Loan Document.

Section 4.09. Borrower’s Purpose. The Borrower has been formed solely for the
purpose of engaging in transactions of the types contemplated by this Agreement
and the other Loan Documents.

Section 4.10. Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any other Loan Document to which the
Borrower is a party.

Section 4.11. Taxes. The Parent has elected to be treated as and qualifies as a
“regulated investment company” within the meaning of the Code, unless (i) the
board of directors of the Parent has voluntarily elected not to be treated as a
“regulated investment company” and the Borrower has provided the Agent with not
less than 30 days’ prior written notice of such election and (ii) the failure of
the Parent to qualify as a “regulated investment company” has not resulted in,
and could not reasonably be expected to result in, any Transaction Material
Adverse Effect. The Borrower has filed (on a consolidated basis or otherwise) on
a timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Borrower. No tax lien or similar adverse claim has been filed, and no
claim is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Loan Documents and the transactions contemplated hereby or thereby
have been paid or shall have been paid if and when due.

Section 4.12. Chief Executive Office; Jurisdiction of Organization. The
Borrower’s chief executive office is located at 437 Madison Avenue, New York,
New York 10022. The Borrower’s jurisdiction of organization is the State of
Delaware.

Section 4.13. Legal Name. The Borrower’s legal name is as set forth in this
Agreement; the Borrower has not changed its name since its formation; the
Borrower does not have trade names, fictitious names, assumed names or “doing
business as” names.

Section 4.14. Solvency. The Borrower is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Borrower is
paying its debts as they become due; and the Borrower, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

Section 4.15. Subsidiaries. The Borrower has no subsidiaries.

 

42



--------------------------------------------------------------------------------

Section 4.16. Consideration. Taking into account the capital contribution in the
Purchase Agreement, the Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Medallion Loans by Medallion
Funding, as Seller, under the Purchase Agreement.

Section 4.17. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
MF/Borrower Related Parties to the Agent, the Lender or the Custodian in
connection with the negotiation, preparation or delivery of this Agreement and
the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto are true and correct in every material respect, or (in the
case of projections) are based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer of the Borrower that, after due inquiry, should reasonably be expected
to have a Borrower Material Adverse Effect that has not been disclosed herein,
in the other Loan Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Agent and the
Lender for use in connection with the transactions contemplated hereby or
thereby.

Section 4.18. Proceeds Regulations. No proceeds of any Advances will be used by
the Borrower, the Parent or any of its Subsidiaries (i) to acquire any security
in any transaction which is subject to Section 13 or 14 of the Securities
Exchange Act of 1934, as amended or (ii) for the purpose of purchasing or
carrying any “margin stock” as such term is defined in Regulation U of the
Federal Reserve Board.

Section 4.19. Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by Section 9.01.

Section 4.20. Investment Company. The Parent is a closed-end management
investment company registered under the Investment Company Act and has elected
to be treated as a “business development company” under and as defined in the
Investment Company Act. The Parent is an “investment company”, as such term is
defined in the Investment Company Act. The Borrower is not required to register
as an “investment company”, as such term is defined in the Investment Company
Act. The making of Advances hereunder, the application of the proceeds and
repayment of Advances by the Borrower and the performance of the transactions
contemplated by this Agreement and the other Loan Documents will not violate any
provision of said Act, or any rule, regulation or order issued by the Securities
Exchange Commission thereunder.

Section 4.21. No Default. No Default or Event of Default has occurred and is
continuing.

Section 4.22. Underwriting and Servicing. Each of the Medallion Loans was
underwritten in accordance with the Underwriting Guidelines and is being
serviced in conformance with the applicable Seller’s standard underwriting,
credit, collection, operating and reporting procedures and systems and otherwise
in accordance with Accepted Servicing Practices and the Credit and Collection
Policy.

 

43



--------------------------------------------------------------------------------

Section 4.23. ERISA. The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

Section 4.24. Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between Medallion Funding and
the Borrower (other than as expressly set forth in the Loan Documents) providing
for the allocation or sharing of obligations to make payments or otherwise in
respect of any taxes, fees, assessments or other governmental charges.

Section 4.25. Collateral Security; Acquisition. (a) The Borrower has not
assigned, pledged, or otherwise conveyed or encumbered any Medallion Loan or
other Collateral to any other Person, and immediately prior to the pledge of
such Medallion Loan or any other Collateral to the Agent for the benefit of the
Secured Parties, the Borrower was the sole owner of such Medallion Loan or such
other Collateral and had good and marketable title thereto, free and clear of
all Liens other than those created hereunder and those in favor of the
applicable Seller or the Borrower and pledged hereunder, in each case except for
Permitted Junior Participation Interests and Liens to be released simultaneously
with the Liens granted in favor of the Agent for the benefit of the Secured
Parties hereunder. Each Medallion Loan was acquired by the Borrower from a
Seller.

(b) The provisions of this Agreement are effective to create in favor of the
Agent for the benefit of the Secured Parties a valid security interest in all
right, title and interest of the Borrower in, to and under the Collateral.

(c) Upon delivery to the Custodian of a complete Medallion Loan File, the Agent
for the benefit of the Secured Parties shall have a fully perfected first
priority security interest therein, in each Medallion Loan pledged hereunder and
in the Borrower’s interest in the related Medallion Collateral.

(d) Upon the filing of financing statements on Form UCC-1 naming the Agent as
“secured party” and the Borrower as “debtor”, and describing the Collateral, in
the jurisdictions and recording offices listed on Schedule VII attached hereto,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests under the Uniform Commercial Code in
all right, title and interest of the Borrower in, to and under such Collateral
which can be perfected by filing under the Uniform Commercial Code.

Section 4.26. Subsidiary. Medallion Funding owns 100% of the beneficial
interests of the Borrower.

Section 4.27. Subsidiaries of the Parent. Schedule VIII sets forth, as of the
Effective Date, the name of each direct or indirect subsidiary of the Parent,
its form of organization and its jurisdiction of organization.

Section 4.28. Standard Form Medallion Loan Documentation. The Borrower has
previously delivered to the Agent correct and complete copies of all Standard
Form Medallion Loan Documentation, none of which has been amended or otherwise
modified and all of which represent the forms currently used by the Originators
to originate Medallion Loans.

 

44



--------------------------------------------------------------------------------

Section 4.29. Anti-Terrorism Laws and Anti-Money Laundering Laws. The Borrower
is not and no Person who owns a controlling interest in or otherwise controls
the Borrower is or shall be, (i) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (ii) a Person either
(A) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed.
Reg. 49079 (published September 25, 2001) or similarly designated under any
related enabling legislation or any other similar Executive Orders
(collectively, the “Executive Orders”). The Borrower is not (x) a Person or
entity with which the Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law or (y) a Person or entity that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Orders or (z) is affiliated or associated with a Person or entity
listed in the preceding clause (x) or clause (y). None of the Borrower, its
Affiliates, brokers or other agents acting in any capacity in connection with
the transactions contemplated hereunder (I) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders or (II) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

Section 4.30. No Violation of Anti-Money Laundering Laws. Neither the Borrower
nor any holder of a direct or indirect interest in the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

Section 4.31. Deposit Accounts. All Lockbox Accounts are subject to a Lockbox
Account Control Agreement duly executed and delivered by the Borrower and the
applicable Lockbox Account Bank. All Obligors have been (or will be as promptly
as practical following the Effective Date, and in any event by no later than the
date required in order to avoid a Termination Event under Section 6.02(h))
instructed to make all payments due under the Medallion Loans directly to a
Lockbox Account (or to a post-office box maintained by a Lockbox Account Bank
exclusively for receipt of items to be deposited to a Lockbox Account).

B. As of the Effective Date, each of the Agent and the Lender represents and
warrants to the Borrower that:

Section 4.32. Qualified Purchaser. It is a “qualified purchaser” within the
meaning of the United States Investment Company Act of 1940, as amended.

 

45



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Borrower covenants and agrees with the Agent and the Lender that, so long as
any Advance is outstanding and until the later to occur of the payment in full
of all Secured Obligations and the termination of this Agreement:

Section 5.01. Existence; etc.

(a) The Borrower is a Delaware statutory trust and will observe all procedures
required by its trust agreement (or equivalent document) and the laws of its
jurisdiction of formation. The Borrower will maintain its existence in good
standing under the laws of its jurisdiction of formation and will promptly
obtain and thereafter maintain qualifications to do business as a foreign
statutory trust in any other state in which it does business and in which it is
required to so qualify.

(b) The Borrower will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Borrower Material Adverse Effect.

(c) The Borrower will not move its chief executive office from the address
referred to in Section 4.12 unless it shall have provided the Agent 30 days’
prior written notice of such change. The Borrower will not change its
jurisdiction of organization from the jurisdiction referred to in Section 4.02.

(d) The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(e) The Borrower will permit representatives of the Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by the Agent.

Section 5.02. Special Purpose Entity.

(a) The Borrower will at all times ensure that (i) its managers act
independently and in its interests, (ii) it shall at all times maintain at least
one independent manager reasonably acceptable to the Agent, (x) who is not
currently and has not been during the five years preceding the date of this
Agreement an officer, director, manager or employee of the Borrower or an
Affiliate thereof (other than a limited purpose corporation, business trust,
partnership or other entity organized for the purpose of acquiring, financing or
otherwise investing, directly or indirectly, in assets or receivables
originated, owned or serviced by Medallion Funding or an

 

46



--------------------------------------------------------------------------------

Affiliate thereof), (y) who is not a current or former officer or employee of
the Borrower and (z) who is not a manager of the Borrower or an Affiliate
thereof, (iii) its assets are not commingled with those of Medallion Funding or
any other Affiliate of the Borrower, (iv) its board of managers duly authorizes
all of its statutory trust actions, (v) it maintains separate and accurate
records and books of account and such books and records are kept separate from
those of Medallion Funding and any other Affiliate of the Borrower, and (vi) it
maintains minutes of the meetings and other proceedings of the members and the
board of managers. Where necessary, the Borrower will obtain proper
authorization from its managers for statutory trust action.

(b) The Borrower will pay its operating expenses and liabilities (including, as
applicable, shared personnel and overhead expenses) from its own assets;
provided, however, that the Borrower’s organizational expenses and the expenses
incurred in connection with the negotiation and execution of this Agreement and
the other Loan Documents may be paid by Medallion Funding.

(c) The Borrower will not have any of its indebtedness guaranteed by Medallion
Funding or any Affiliate of Medallion Funding (except as provided in the
Medallion Funding Guaranty). Furthermore, the Borrower will not hold itself out,
or permit itself to be held out, as having agreed to pay or as being liable for
the debts of any Person and the Borrower will not engage in business
transactions with any Affiliate of the Borrower, except on an arm’s-length
basis. The Borrower will not hold Medallion Funding or any Affiliate of the
Borrower out to third parties as other than an entity with assets and
liabilities distinct from the Borrower. The Borrower will cause any financial
statements consolidated with those of Medallion Funding or any Affiliate of the
Borrower to state that the Borrower is a separate legal entity with its own
separate creditors who, in any liquidation of the Borrower, will be entitled to
be satisfied out of the Borrower’s assets prior to any value in the Borrower
becoming available to the Borrower’s equity holders. The Borrower will not act
in any other matter that could foreseeably mislead others with respect to the
Borrower’s separate identity.

(d) The Borrower shall own no assets, and will not engage in any business, other
than the assets and transactions specifically contemplated by this Agreement and
the Loan Documents.

(e) The Borrower shall be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding the Borrower’s
status as a separate entity, shall conduct business in the Borrower’s own name,
shall not identify itself or any of its Affiliates as a division or part of the
other and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks.

(f) The Borrower shall maintain the Borrower’s assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify the
Borrower’s individual assets from those of any Affiliate or any other Person.

(g) The Borrower shall, at all times, be a wholly-owned subsidiary of Medallion
Funding.

 

47



--------------------------------------------------------------------------------

Section 5.03. Accuracy of Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Willkie Farr & Gallagher LLP, counsel to Medallion Funding and
the Borrower, issued in connection with the Purchase Agreement and relating to
the issues of substantive consolidation and true sale of the Medallion Loans.

Section 5.04. Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Borrower shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any Adverse Claim upon or with respect to any of the Borrower’s
assets.

Section 5.05. Prohibition on Fundamental Change. The Borrower will not engage
in, or suffer any, change of ownership, dissolution, winding up, liquidation,
merger or consolidation with, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, any Person.

Section 5.06. Sale or Contribution Treatment. The Borrower will not account for
or treat (whether in financial statements or otherwise) the transactions
contemplated by the Purchase Agreement in any manner other than the sale or
contribution of Medallion Loans and other Collateral by Medallion Funding to the
Borrower.

Section 5.07. Prohibition on Modifications. The Borrower will not amend, modify,
waive or terminate any terms or conditions of the Loan Documents or, in any
material respect, the Standard Form Medallion Loan Documentation without the
written consent of the Agent (which consent shall not be unreasonably withheld
in the case of an amendment curing an ambiguity or correcting any inconsistent
provisions of the Purchase Agreement or any Approved Purchase Agreement), and
shall perform its obligations thereunder.

Section 5.08. Amendment to Organizational Documents. The Borrower will not
amend, modify or otherwise make any change (other than an inconsequential
change) to its certificate of trust, trust agreement or other organizational
documents without the consent of the Agent. The Borrower will notify the Agent
of any inconsequential change to its organizational documents prior to the
consummation thereof.

Section 5.09. Remittance of Collections; Bank Statements. The Borrower shall
cause (i) all Obligors to be instructed to remit Collections in respect of the
Medallion Loans directly to a Lockbox Account (or to a post-office box
maintained by a Lockbox Account Bank exclusively for receipt of items to be
deposited to a Lockbox Account) and (ii) all Collections on deposit in any
Lockbox Account to be remitted to the Collection Account at least once on each
Business Day. If, notwithstanding such instructions, any MF/Borrower Related
Party or Affiliate thereof receives any Collections, the Borrower will remit (or
cause the applicable MF/Borrower Related Party or Affiliate to remit) such
Collections to the Collection Account by the close of business on

 

48



--------------------------------------------------------------------------------

the Business Day following the date of receipt; provided that if such
Collections are received on a day that is not a Business Day, then such
Collections shall be deemed to have been received on the next Business Day. The
Borrower shall deliver to the Agent, promptly upon its receipt thereof, copies
of all bank statements received by the Borrower with respect to the Collection
Account and each Lockbox Account. The Borrower will use its best efforts not to
permit funds other than Collections on the Medallion Loans to be deposited into
any Lockbox Account or the Collection Account. To the extent any funds other
than Collections are deposited into the Collection Account, the Borrower shall
promptly identify such funds and notify the Agent of the same and direct the
Agent to remit such funds the Person entitled thereto.

Section 5.10. Litigation. The Borrower will promptly, and in any event within 10
days after service of process on any of the following, give to the Agent notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitral proceedings affecting the Borrower or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) which, individually
or in the aggregate, if adversely determined, could be reasonably likely to have
a Borrower Material Adverse Effect, or (iii) requires filing with the Securities
and Exchange Commission in accordance with the Securities Exchange Act of 1934
and any rules thereunder.

Section 5.11. Notices. The Borrower shall give notice to the Agent:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default, Event of Default, Termination Event or Servicer Default;

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Borrower Material Adverse Effect;

(c) promptly upon any material change in the Medallion Valuation Amount of any
Medallion Collateral;

(d) promptly upon receipt of notice or knowledge of any issuance, or possible
issuance, of additional Medallions by New York City, Chicago, Boston, Cambridge,
Newark, Philadelphia or any other jurisdiction for which the Lender has financed
the purchase of Medallion Loans by the Borrower; and

(e) promptly upon receipt of notice or knowledge that a Medallion Loan is not an
Eligible Medallion Loan.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.

Section 5.12. Additional Information. The Borrower shall, from time to time,
provide to the Agent and the Lender such other information, reports, financial
statements and documents as the Agent or the Lender may reasonably request.

 

49



--------------------------------------------------------------------------------

Section 5.13. Transaction with Affiliates. The Borrower will not enter into any
transaction, including without limitation any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of the Borrower’s business and (c) upon fair and reasonable terms no less
favorable to the Borrower than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, or make a payment that is
not otherwise permitted by this Section to any Affiliate.

Section 5.14. Protection of Agent’s Security Interest; Limitation on Liens. The
Borrower will take all actions necessary or appropriate, or that the Agent may
reasonable request, to ensure that the Agent has at all times a valid first
priority perfected security interest in the Collateral. The Borrower will defend
the Collateral against, and will take such other action as is necessary to
remove, any Lien, security interest or claim on or to the Collateral, other than
the security interests created under this Agreement, Permitted Subordinated
Loans or Permitted Junior Participation Interests, and the Borrower will defend
the right, title and interest of the Agent and the Secured Parties in and to any
of the Collateral against the claims and demands of all persons whomsoever.

Section 5.15. Compliance with Law; Advertising, Origination and Servicing
Activities. The Borrower shall comply in all material respects with all
Requirements of Law. Without limiting the generality of the foregoing, the
Borrower shall cause all advertising, origination and servicing activities,
procedures and materials used with regard to any Medallion Loan made or accounts
acquired, collected or serviced by the Borrower to comply with all applicable
Federal, state and local laws, ordinances, rules and regulations, including but
not limited to those related to usury, truth in lending, real estate settlement
procedures, consumer protection, equal credit opportunity, fair debt collection,
rescission rights and disclosures, except where failure to comply would not have
a Borrower Material Adverse Effect.

Section 5.16. Required Filings. The Borrower shall promptly provide the Agent
with copies of all documents which the Parent is required to file with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934 or any rules thereunder.

Section 5.17. Financial Statements. (a) The Borrower shall deliver to the Agent
within 30 days after the last day of each calendar month, (i) unaudited balance
sheets and statements of income for Medallion Funding for such month and (ii) a
certificate of a Responsible Officer of Medallion Funding, stating that such
financial statements are presented fairly in all material respects and in
accordance with GAAP, subject to year-end audit adjustments.

(b) The Borrower shall deliver to the Agent within 90 days after the end of each
fiscal year, the consolidated and consolidating balance sheets of Medallion
Funding as at the end of such fiscal year and the related consolidated and
consolidating statements of income and retained earnings and of cash flows for
Medallion Funding, for such year, setting forth in each case in comparative form
the figures for the previous year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not

 

50



--------------------------------------------------------------------------------

be qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of Medallion Funding as at the end of, and for, such
fiscal year in accordance with GAAP, and a certificate of such accountants
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Default or Event of
Default.

(c) The Borrower will furnish to the Agent, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a Compliance
Certificate signed by a Responsible Officer of each of the Borrower and
Medallion Funding and dated the date of such annual financial statement or such
quarterly financial statement.

(d) All financial statements required to be delivered in respect of Medallion
Funding pursuant to this Section 5.17 must be delivered on both a consolidated
(with its consolidated subsidiaries) and a consolidating basis, including
separate financial statements for the Borrower on a stand-alone basis presented
as supplemental consolidating financial statements; provided, however, that
solely for the year ended 2008, such consolidating financial statements are not
required to be covered by the report of independent certified public accountants
required pursuant to Section 5.17(b).

Section 5.18. Maintenance of Insurance. The Borrower will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance. The Borrower shall provide to the Agent,
not less than annually, evidence reasonably satisfactory to the Agent
demonstrating that each insurance policy required to be maintained by it
hereunder has been so maintained and all premiums required to be paid with
respect thereto have been so paid.

Section 5.19. Pricing Reports; Liquidation Reports. The Borrower shall deliver
to the Agent within 30 days after the last day of each calendar month (i) a
report meeting the requirements set forth on Schedule IX hereto, in form
acceptable to the Agent in its sole and absolute discretion and (ii) a monthly
report for New York City, Chicago, Boston, Cambridge, Newark, Philadelphia and
any other location of an Other Acceptable Taxi Commission of the cost of fully
liquidating Medallions during the preceding two months, and the average cost for
such liquidations (or if fewer than ten Medallions were liquidated during such
two-month period, the cost of liquidating the ten most recently liquidated
Medallions, and the average cost for such liquidations), in form and substance
acceptable to the Agent in its sole and absolute discretion.

Section 5.20. Underwriting Guidelines; Credit and Collection Policy. The
Borrower shall promptly notify the Agent if the Borrower has knowledge that any
Approved Seller has amended, modified or revised its Underwriting Guidelines
(and the Borrower shall require any Approved Seller to notify the Borrower of
any such amendment, modification or revision). If the Lender determines, in its
sole discretion, that a proposed change to Underwriting Guidelines is material,
the Lender will have no obligation to finance any Medallion Loans that are
originated pursuant to such new Underwriting Guidelines and, at the option of
the Lender, any such Medallion Loans shall be deemed not to be Eligible
Medallion Loans hereunder. The Borrower will not make, and will not consent to,
any material change to the Credit and Collection Policy without the prior
consent of the Agent.

 

51



--------------------------------------------------------------------------------

Section 5.21. Approved Purchase Agreement Sale or Contribution Treatment. The
Borrower will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by any Approved Purchase Agreement in
any manner other than the sale or capital contributions of Medallion Loans and
other Collateral by the applicable Approved Seller to the Borrower.

Section 5.22. [RESERVED]

Section 5.23. Alteration of Medallion Loan Documents. After the Funding
Documentation Receipt Date, until the pledge of any Medallion Loan is
relinquished by the Agent, the Borrower will not or alter the terms of any
Medallion Loan or any related Medallion Loan Documents except (i) if a Default
has occurred and is continuing, with the Agent’s prior written consent, (ii) if
the Termination Date has occurred, with the Agent’s prior written consent and
(iii) at all other times, in accordance with the applicable Seller’s written
Underwriting Guidelines and the Credit and Collection Policy and as expressly
permitted under the Servicing Agreement.

Section 5.24. Enforcement of Related Documents. The Borrower will (i) maintain
each Loan Document in full force and effect, and (ii) take any action required
or permitted to be taken by it under any Loan Document as reasonably directed by
the Agent, including, without limitation, (A) making claims to which it may be
entitled under any indemnity reimbursement or similar provision contained in any
Loan Document, (B) enforcing its rights and remedies (and the rights and
remedies of the Agent and the Lender, as assignees of the Borrower) under any
Loan Document and (C) making demands or requests for information or reports or
for action from the other party or parties to such Loan Documents.

ARTICLE VI

EVENTS OF DEFAULT; TERMINATION EVENTS

Section 6.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to make any payment or deposit as and when required
under this Agreement or any other Loan Document and such failure shall remain
unremedied for two Business Days; or the Secured Obligations shall not be paid
in full on or prior to the Termination Date; or

(b) a Borrowing Base Deficiency shall occur and shall remain unremedied for two
consecutive Business Days after the earlier to occur of (x) the date on which a
Responsible Officer of the Borrower or the Servicer knows of such breach and
(y) the date on which the Agent or any Secured Party notifies the Borrower or
the Servicer of such breach; or

(c) the average Medallion Valuation Amount of the Medallion Loans shall decline
by 20% or more during any three calendar month (or shorter) period; or

 

52



--------------------------------------------------------------------------------

(d) at any time, (i) the average Medallion Valuation Amount of the Medallion
Loans for the most recent Monthly Period for which such average has been
reported hereunder shall have declined by 15% or more during such Monthly Period
and (ii) the Delinquency Rate for the most recent Monthly Period for which such
Delinquency Rate has been reported hereunder is greater than or equal to 6%; or

(e) (i) the introduction of or any change in or in the interpretation by any
Governmental Authority of any law or regulation applicable to Medallions or
Medallion Loans or (ii) the compliance by the Borrower with any directive or
request from any Governmental Authority (whether or not having the force of law)
imposed after the date hereof, shall adversely affect the value of the Medallion
Loans or any Medallion Loan Collateral, as determined by the Agent in good
faith; or

(f) any Termination Event described in clause (d), (e) or (f) of Section 6.02;
or

(g) a Financial Covenant Default; or

(h) any representation, warranty, certification or statement made by the
Borrower pursuant to or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made and, if capable of being remedied, such breach shall remain
unremedied for five Business Days after the earlier to occur of (x) the date on
which a Responsible Officer of the Borrower knows of such breach and (y) the
date on which the Agent or any Secured Party notifies the Borrower of such
breach; provided that a breach of the representation and warranty set forth in
Section 4.01(a) shall not, in and of itself, constitute an Event of Default
hereunder so long as the Borrower did not have actual knowledge of such breach
at the time such representation and warranty was made (it being understood and
agreed that, to the extent such breach results in a Borrowing Base Deficiency,
such breach may give rise to an Event of Default under Section 6.01(b) if it is
not cured within the time period set forth therein); or

(i) the Borrower shall fail to perform or observe any term, covenant or
agreement set forth in the first sentence of Section 5.01(a), Section 5.04
(except as provided in clause (l) below), Section 5.05, Section 5.08,
Section 5.11 (with respect to clause (a) only); or

(j) the Borrower shall fail to perform or observe any other term, covenant or
agreement hereunder or under any other Loan Document (other than as referred to
above in this Section) and such failure shall remain unremedied for five
Business Days after the earlier to occur of (x) the date on which a Responsible
Officer of the Borrower knows of such failure and (y) the date on which the
Agent or any Secured Party notifies the Borrower of such failure; or

(k) a Bankruptcy Event shall occur with respect to the Borrower; or

(l) the Agent, for the benefit of the Secured Parties, shall, for any reason,
fail to have a valid and perfected first priority security interest in all of
the Collateral; or any Adverse Claims shall exist with respect to the
Collateral; or the Borrower shall, for any reason, fail to have good and
marketable title to each Medallion Loan and all Medallion Loan Collateral and
Collections with respect thereto, free and clear of all Adverse Claims; provided
that the occurrence of any of the foregoing circumstances shall not constitute
an Event of Default hereunder if such

 

53



--------------------------------------------------------------------------------

circumstance is cured (by a repurchase of each affected Medallion Loan by
Medallion Funding pursuant to the Purchase Agreement) within two Business Days
of the earlier to occur of (x) the date on which a Responsible Officer of the
Borrower knows of such circumstance and (y) the date on which the Agent or any
Secured Party notifies the Borrower of such circumstance; or

(m) [RESERVED;]

(n) (i) a final judgment or judgments for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Borrower by one or more
courts, administrative tribunals or other bodies having jurisdiction and the
same shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within five Business Days from the date of entry thereof, and the Borrower shall
not, within said period of five Business Days, or such longer period during
which execution of the same shall have been stayed or bonded, appeal therefrom
and cause the execution thereof to be stayed during such appeal or (ii) the
Borrower shall fail to pay any final judgment for the payment of money when
payment of such money is payable in accordance with such final judgment; or

(o) a Servicer Default shall occur; or

(p) the Borrower shall have suffered any material adverse change, as determined
by the Agent in its sole discretion, to its financial condition or operations
which could reasonably be expected to affect the collectability of the Medallion
Loans or the Borrower’s or the Servicer’s ability to conduct its business or
perform its obligations under the Loan Documents; or

(q) a Change of Control shall occur without the prior written consent of the
Agent; or

(r) the annual audited consolidated financial statements of the Borrower are
qualified in any material manner; or

(s) any Key Employee shall cease to be actively employed by Medallion Funding or
shall cease to have primary responsibility for managing the operations of the
Servicer and shall not have been replaced by successors satisfactory to the
Agent within 30 days; or

(t) the Backup Servicer, the Servicer or the Custodian shall have delivered a
notice of resignation under the Backup Servicing Agreement, the Servicing
Agreement or the Custodial Agreement, as applicable, and shall not have been
replaced with a successor Backup Servicer, Servicer or Custodian, as applicable,
reasonably satisfactory to the Agent in its sole discretion within 90 days of
the date such notice is so delivered, or the Backup Servicing Agreement, the
Servicing Agreement or the Custodial Agreement shall otherwise cease to be in
full force and effect or the engagement of the Backup Servicer, the Servicer or
the Custodian thereunder shall otherwise terminate for any reason without the
prior written consent of the Agent; or

(u) the Weighted Average Portfolio Yield shall at any time be less than the
Minimum Portfolio Yield;

(v) any Hedge Counterparty fails or ceases to be an Eligible Hedge Counterparty
and such Hedge Counterparty is not replaced by an Eligible Hedge Counterparty
under all Hedge

 

54



--------------------------------------------------------------------------------

Transactions to which it is a party within 30 days following the date on which
such Hedge Counterparty ceased to be an Eligible Hedge Counterparty, such
replacement to be made pursuant to documentation in form and substance
reasonably satisfactory to the Agent; or

(w) the Borrower fails to maintain in full force and effect all Hedge
Transactions required to be maintained by it pursuant to Section 2.06 or any
“Event of Default” or “Termination Event” shall occur under any such Hedge
Transaction with the Borrower as the “Defaulting Party” or “Affected Party”; or;

(x) any Approved Purchase Agreement, the Custodial Agreement, the Servicing
Agreement or any other Loan Documents shall cease to be in full force and effect
or the enforceability thereof shall be contested by any MF/Borrower Related
Party or any Affiliate thereof; or

(y) the Borrower’s or the Servicer’s activities are terminated in whole or in
part for any reason by (i) any Taxi Commission (other than the New York City
Taxi Commission) or any Governmental Authority and such termination has a
Borrower Material Adverse Effect or (ii) the New York City Taxi Commission; or

(z) a Purchase Termination Event;

then, and in any such event, the Agent may by notice to the Borrower, declare
the Termination Date to have occurred, whereupon all of the Secured Obligations
shall become immediately due and payable, except that, in the case of any
Bankruptcy Event, a Bankruptcy Purchase Termination Event or a Servicer
Bankruptcy Event, the Termination Date shall be deemed to have occurred
automatically upon the occurrence of such event and all of the Secured
Obligations shall automatically become and be immediately due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

Section 6.02. Termination Events. If any of the following events (each a
“Termination Event”) shall occur:

(a) (i) the aggregate Net Principal Balance of the Eligible Medallion Loans that
are Class A Medallions Loans, shall at any time be less than (ii) 80% of the
Pledged Receivables Balance; or

(b) (i) the sum of (A) the aggregate Net Principal Balance of the Eligible
Medallion Loans that are Class A Medallions Loans and (B) the aggregate Net
Principal Balance of the Eligible Medallion Loans that are Class B Medallions
Loans, shall at any time be less than (ii) 85% of the Pledged Receivables
Balance; or

(c) any Event of Default; or

(d) the Termination Date; or

 

55



--------------------------------------------------------------------------------

(e) as at the end of any Monthly Period, the average of the Delinquency Rates
for such Monthly Period and the immediately preceding three Monthly Periods
shall exceed 6.0%; or

(f) as at the end of any Monthly Period, the average of the Default Rates for
such Monthly Period and the immediately preceding three Monthly Periods shall
exceed 4.5%; or

(g) a Governmental Authority shall direct that the activities of the Agent or
the Lender, or any Affiliate of the Lender or the Agent, contemplated hereby be
terminated (whether or not such direction has the force of law) or any other
law, rule or regulation or other action by any Governmental Authority shall
occur or be in effect that shall make it unlawful for Medallion Funding, the
Borrower, the Lender or the Agent to enter into or perform or exercise any of
their respective rights or obligations under this Agreement or any other Loan
Document; or

(h) the Lockbox Collection Percentage shall be less than (i) 60% for any Monthly
Period from and including the June 2009 through the August 2009, (ii) 85% for
the September 2009 Monthly Period or (iii) 90% for any Monthly Period after
September 2009;

then, and in any such event, the Agent may by notice to the Borrower, declare
the Revolving Period Termination Date to have occurred, whereupon the Lender
shall have no further obligation to make any Advances hereunder.

Section 6.03. Eligible Medallion Loans; Freshstart and Medallion Capital.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon the occurrence of an Affiliated Seller Purchase Termination Event
with respect to any Affiliated Seller, each Medallion Loan sold by such
Affiliated Seller under the applicable Affiliated Seller Loan Sale Agreement
shall cease to be an Eligible Medallion Loan for all purposes under the Loan
Documents, including without limitation for purposes of calculating the
Borrowing Base.

ARTICLE VII

THE AGENT

Section 7.01. Authorization and Action. (a) By accepting the benefits of this
Agreement, each Secured Party hereby designates and appoints DZ Bank to act as
its agent hereunder and under each other Loan Document, and authorizes the Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent by the terms of this Agreement and the other Loan
Documents together with such powers as are reasonably incidental thereto. The
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in any other Loan Document, or any fiduciary relationship with
any Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Agent shall be read into
this Agreement or any other Loan Document or otherwise exist for the Agent. In
performing its functions and duties hereunder and under the other Loan
Documents, the Agent shall act solely as agent for the Secured Parties and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Medallion Party. The Agent shall not be required
to take any action which exposes the Agent to personal liability or which is
contrary to this Agreement, any other Loan Document or applicable

 

56



--------------------------------------------------------------------------------

law. The appointment and authority of the Agent hereunder shall terminate on the
Final Payout Date. Each Secured Party hereby authorizes the Agent to execute
each of the Uniform Commercial Code financing statements, together with such
other instruments or documents determined by the Agent to be necessary or
desirable in order to perfect, evidence or more fully protect the interest of
the Secured Parties contemplated hereunder, on behalf of such Secured Party (the
terms of which shall be binding on such Secured Party). The Borrower may in any
event act in accordance with the instructions of the Agent without further
inquiry into the authority of the Agent to give such instructions.

(b) Without limiting the generality of the foregoing, the Agent is authorized
(but not required) to act on behalf of the Secured Parties in connection with
providing such instructions, approvals, waivers or consents as may from time to
time be required hereunder or under the other Loan Documents to permit or
authorize or direct the Borrower to take or refrain from taking any action under
the Loan Documents; provided that the Agent may at any time, in its sole
discretion, elect to refrain from providing any such instructions, approvals,
waivers or consents until such time as it shall have received the consent
thereto of the Lender.

Section 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement and each other Loan Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 7.03. Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Loan Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Secured Parties for any recitals, statements,
representations or warranties made by any Medallion Party contained in this
Agreement, any other Loan Document or any certificate, report, statement or
other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, or any other Loan Document or any other document furnished in
connection herewith or therewith, or for any failure of any Medallion Party to
perform its obligations hereunder or thereunder, or for the satisfaction of any
condition specified in Article III, or for the perfection, priority, condition,
value or sufficiency or any Collateral pledged in connection herewith. The Agent
shall not be under any obligation to any Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Medallion Party.
The Agent shall not be deemed to have knowledge of any Event of Default,
Servicer Default or Termination Event or any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
Servicer Default or Termination Event, unless the Agent has received notice from
the Borrower, the Servicer or a Secured Party.

Section 7.04. Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be

 

57



--------------------------------------------------------------------------------

genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any MF/Borrower Party), independent accountants and other
experts selected by the Agent. The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Lender as it deems appropriate and it shall first be indemnified to its
satisfaction by the Secured Parties, provided that unless and until the Agent
shall have received such advice, the Agent may take or refrain from taking any
action, as the Agent shall deem advisable and in the best interests of the
Secured Parties. The Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Lender, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Secured Parties.

Section 7.05. Non-Reliance on Agent and Other Secured Parties. Each Secured
Party expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Medallion
Parties, shall be deemed to constitute any representation or warranty by the
Agent. Each Secured Party represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Secured
Party and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Medallion Parties and made its own decision to enter into this Agreement, the
other Loan Documents and all other documents related hereto or thereto.

Section 7.06. Agent in Its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower or any Affiliate of the Borrower as though the Agent were not
the Agent hereunder. With respect to the Secured Obligations owing to the Agent
hereunder, the Agent shall have the same rights and powers under this Agreement
as any other Secured Party and may exercise the same as though it were not the
Agent, and the term “Secured Party” shall include the Agent in its individual
capacity.

Section 7.07. Successor Agent. The Agent may, upon five days’ notice to the
Borrower and the Secured Parties, resign as Agent. If the Agent shall resign,
then the Lender during such five-day period shall appoint from among the Secured
Parties a successor agent. If for any reason no successor Agent is appointed by
the Lender during such five-day period, then effective upon the termination of
such five day period, the Lender shall perform all of the duties of the Agent
hereunder. After the effectiveness of any retiring Agent’s resignation hereunder
as Agent, the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and the provisions of this Article
VII and Article VIII shall continue in effect for its benefit with respect to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Loan Documents.

 

58



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

Section 8.01. Indemnities by the Borrower. The Borrower agrees to hold the
Lender, the Agent, the Custodian, the Collection Account Bank, the Lockbox
Account Bank, the Backup Servicer, any successor servicer and each Liquidity
Provider, and their respective directors, officers, advisors and employees
(each, an “Indemnified Party”) harmless from and indemnify each Indemnified
Party against all liabilities, losses, damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against such
Indemnified Party in any suit, action, claim or proceeding relating to or
arising out of this Agreement, any other Loan Document, any Collateral or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, any other Loan Document, any Collateral or any transaction
contemplated hereby or thereby, including, without limitation, (i) any Medallion
Loan pledged hereunder not constituting an Eligible Medallion Loan, (ii) the
offering or effectuation of any securitization, or (iii) the commingling of the
proceeds of the Collateral at any time with other funds, except, in each case,
to the extent arising from such Indemnified Party’s gross negligence or willful
misconduct. In any suit, proceeding or action brought by the Agent or any other
Secured Party in connection with any Collateral for any sum owing thereunder, or
to enforce any provisions of such Collateral, the Borrower will save, indemnify
and hold such Secured Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Borrower of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Borrower. The
Borrower also agrees to reimburse the Agent and the Lender as and when billed by
the Agent or the Lender for all of such Person’s reasonable costs and expenses
incurred in connection with the enforcement or the preservation of such Person’s
rights under this Agreement, any other Loan Document, any Collateral or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel (including reasonable fees and
disbursements incurred in any action or proceeding between the Borrower and an
Indemnified Party or between an Indemnified Party and any third party relating
hereto). The Borrower hereby acknowledges that, notwithstanding the fact that
the Secured Obligations are secured by the Collateral, each Secured Obligation
is a recourse obligation of the Borrower.

Section 8.02. Other Costs and Expenses.

The Borrower shall pay to the Agent, the Collection Account Bank, the Lockbox
Account Bank, the Backup Servicer, any successor servicer and the Lender on
demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents, the transactions contemplated hereby and the other
documents to be delivered hereunder, including without limitation, the
reasonable cost of the Lender’s auditors auditing the books, records and
procedures of the Servicer, the Backup Servicer, and the MF/Borrower Related
Parties, reasonable and documented fees and out-of-pocket expenses of legal
counsel for the Lender and the Agent (which counsel may be employees of the
Lender or the Agent) with respect thereto and with

 

59



--------------------------------------------------------------------------------

respect to advising the Lender and the Agent as to their respective rights and
remedies under this Agreement, all rating agency fees incurred by or on behalf
of the Lender and any fees and expenses incurred in connection with any
background check or Medallion Loan confirmation.

ARTICLE IX

COLLATERAL SECURITY

Section 9.01. Collateral; Security Interest.

(a) The Custodian shall hold the Medallion Loan Documents as exclusive bailee
and agent for the Agent and the Secured Parties pursuant to terms of the
Custodial Agreement.

(b) All of the Borrower’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Collateral”:

(i) all Medallion Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrower hereunder from time to time, including, without limitation all
liquidation proceeds and recoveries with respect thereto, and the Medallion
Collateral securing same, and any security interest in such Medallion Loans in
favor of the applicable Seller;

(ii) all Medallion Loan Documents;

(iii) the Purchase Agreement (including, without limitation all rights of the
Borrower to amounts due, and all rights of indemnity arising, under or in
connection with the Purchase Agreement);

(iv) all Approved Purchase Agreements (including, without limitation all rights
of the Borrower to amounts due, and all rights of indemnity arising, under or in
connection with any Approved Purchase Agreement);

(v) all Hedge Transactions;

(vi) all fidelity bonds, insurance policies and any proceeds from such insurance
policies and fidelity bonds that relate to the Medallion Loans, the Obligors or
the related Medallion Collateral;

(vii) all Collections and all rights with respect thereto;

(viii) the Collection Account, each Lockbox Account and the balances,
investments and other items of value attributable or credited to the Collection
Account, the Lockbox Accounts and all rights with respect thereto;

(ix) all “chattel paper” and “documents” (as defined in the Uniform Commercial
Code) evidencing or relating to the Medallion Loans;

 

60



--------------------------------------------------------------------------------

(x) the Servicing Agreement, the Backup Servicing Agreement and all Servicing
Records;

(xi) all Permitted Junior Participation Interests and Permitted Subordinated
Loans, and all agreements with respect thereto;

(xii) all goods (including inventory, equipment and any accessions thereto and
fixtures), instruments (including promissory notes), documents, accounts,
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles); and

(xiii) any and all replacements, substitutions, distributions on, or proceeds of
any and all of the foregoing.

(c) As security for the Secured Obligations, the Borrower hereby pledges to the
Agent for the benefit of the Secured Parties, and grants a security interest in
favor of the Agent for the benefit of the Secured Parties in, all of the
Borrower’s right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired, now existing or hereafter created. Each of the
Borrower and the Servicer agrees to mark its master computer databases and
computer files (by way of the creation of a special “field” or otherwise), in a
manner acceptable to the Agent, to evidence the interests granted to the Agent
for the benefit of the Secured Parties hereunder.

(d) The Secured Parties will not create a security interest in the Collateral in
their possession or control for the benefit of their secured parties.

Section 9.02. Further Documentation. At any time and from time to time, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further actions as are necessary (or as
are reasonably requested by the Agent or the Lender) for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the Liens created hereby or the taking of
any other action necessary to preserve the status of the Agent’s Liens on the
Collateral as first priority perfected liens. The Borrower also hereby
authorizes the Agent to file any such financing or continuation statement
without the signature of the Borrower to the extent permitted by applicable law.
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction.

Section 9.03. Changes in Locations, Name, etc. The Borrower shall not change its
name, identity or corporate structure (or the equivalent) or change the location
where it maintains its records with respect to the Collateral or reincorporate
or reorganize under the laws of another jurisdiction, in each case unless it
shall have given the Agent prior written notice thereof and shall have delivered
to the Agent all Uniform Commercial Code financing statements and

 

61



--------------------------------------------------------------------------------

amendments thereto as the Agent shall reasonably request and taken all other
actions deemed reasonably necessary by the Agent or the Lender to continue its
perfected status in the Collateral with the same or better priority; provided
that the Borrower shall not change its jurisdiction of organization or its name
without the prior written consent of the Agent. The Borrower’s organizational
identification number with the Delaware Secretary of State is 4623015 and the
Borrower’s federal tax identification number is 26-6643794. The Borrower shall
promptly notify the Agent of any change in such organizational identification
number. In the event of a disaster at the location of the Borrower’s chief
executive office or at the location of the Borrower’s records regarding the
Medallion Loans, the Borrower shall maintain its backup office and records at
11-49 44th Drive, Long Island City, New York 11101.

Section 9.04. Agent’s Appointment as Attorney-in-Fact.

(a) The Borrower hereby irrevocably constitutes and appoints the Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments related to the Collateral which may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Borrower hereby gives the
Agent the power and right, on behalf of the Borrower, without assent by the
Borrower, if an Event of Default shall have occurred and be continuing, to do
the following:

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policy or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any such insurance policy or with respect to any other Collateral
whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any thereof and to enforce
any other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against the Borrower with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in clause
(E) above and, in connection therewith, to give such discharges or releases as
the Agent may deem

 

62



--------------------------------------------------------------------------------

appropriate; (G) to make any filing or other submission to any Taxi Commission
on behalf of the Borrower; and (H) generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Agent were the absolute owner thereof for all
purposes, and to do, at the Agent’s option and the Borrower’s expense, at any
time, and from time to time, all acts and things which the Agent deems necessary
to protect, preserve or realize upon the Collateral and the Agent’s Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as the Borrower might do.

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) The Borrower also authorizes the Agent, at any time and from time to time,
to execute, in connection with any sale provided for in Section 9.07 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral and to file any initial financing statements
amendments thereto and continuation statements with or without the signature of
any Borrower as authorized by applicable law, as applicable to all or any part
of the Collateral and to file any initial financing statements, amendments
thereto and continuation statements with or without the signature of any
Borrower as authorized by applicable law, as applicable to all or any part of
the Collateral. Without limiting the foregoing, the Borrower agrees that the
Agent may file a UCC-1 financing statement against the Borrower describing the
Collateral as being “all assets of the debtor, whether now owned or hereafter
acquired or arising, wheresoever located, together with all proceeds thereof” or
words of like import.

(c) The powers conferred on the Agent are solely to protect the Agent’s and the
Secured Parties’ respective interests in the Collateral and shall not impose any
duty upon the Agent to exercise any such powers or any Secured Party to cause
the Agent to exercise such powers. The Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and, without limiting Section 9.08, neither the Agent nor any of its officers,
directors, or employees shall be responsible to the Borrower or any Secured
Party for any act or failure to act under this Section 9.04, except for its own
gross negligence or willful misconduct.

(d) In furtherance of the foregoing, the Borrower will execute and deliver a
separate power of attorney in the form of Exhibit I and such other documents
requested by the Agent to effectuate this Section 9.04.

Section 9.05. Performance of Borrower’s Obligations. If the Borrower fails to
perform or comply with any of its agreements contained in the Loan Documents and
the Agent or the Lender may itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the out-of-pocket costs and
expenses of the Agent or the Lender, as applicable, incurred in connection with
such performance or compliance, together with interest thereon at a rate per
annum equal to the Default Funding Rate, shall be payable by the Borrower to the
Agent or the Lender on demand and shall constitute Secured Obligations. Anything
herein to the contrary notwithstanding, the exercise by the Agent and the Lender
of their rights hereunder

 

63



--------------------------------------------------------------------------------

shall not release the Borrower or any other MF/Borrower Related Party from any
of their duties or obligations with respect to any Medallion Loans, the related
Medallion Loan Documents or any other instrument, document or agreement included
in the Collateral. Neither the Agent nor the Lender shall have any obligation or
liability with respect to any Medallion Loan, any Medallion Loan Document or any
other instrument, document or agreement included in the Collateral, nor shall
any of them be obligated to perform the obligations of the Borrower or any other
MF/Borrower Related Party.

Section 9.06. Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Collateral received by the Borrower consisting of cash,
checks and other cash equivalents shall be held by the Borrower in trust for the
Agent for the benefit of the Secured Parties, segregated from other funds of the
Borrower, and shall forthwith upon receipt by the Borrower may, in the sole
discretion of the Agent, be turned over to the Agent for the benefit of the
Secured Parties in the exact form received by the Borrower (duly endorsed by the
Borrower to the Agent, if required) and (b) any and all such proceeds received
by the Agent (whether from the Borrower or otherwise) may, in the sole
discretion of the Agent, be held by the Agent as collateral security for, and/or
then or at any time thereafter may be applied by the Agent against, the Secured
Obligations (whether matured or unmatured), such application to be in such order
as the Agent shall elect. Any balance of such proceeds remaining after the
Secured Obligations shall have been paid in full and this Agreement shall have
been terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. For purposes hereof, proceeds shall
include, but not be limited to, all principal and interest payments, all
prepayments and payoffs, insurance claims, recoveries against Obligors, sale and
foreclosure proceeds, and any other income and all other amounts received with
respect to the Collateral.

Section 9.07. Remedies. If an Event of Default shall occur and be continuing,
the Agent may exercise, in addition to all other rights and remedies granted to
it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, the Agent without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(each and all of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell (on a servicing released basis, at the Agent’s
option), lease, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Agent or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Borrower, which right or equity is hereby waived
or released. In the event that the Agent elects (or is directed) to take any
action described in this Section 9.07, the Borrower further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at the Borrower’s
premises or elsewhere. The Agent shall apply the

 

64



--------------------------------------------------------------------------------

net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Agent
and the Secured Parties hereunder, including without limitation reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as the Agent may elect, and only after such
application and after the payment by the Agent of any other amount required or
permitted by any provision of law, including without limitation Sections 9-610
and 9-615 of the Uniform Commercial Code, need the Agent account for the
surplus, if any, to the Borrower. To the extent permitted by applicable law, the
Borrower waives all claims, damages and demands it may acquire against the Agent
arising out of the exercise by the Agent of any of its rights hereunder, other
than those claims, damages and demands arising from the gross negligence or
willful misconduct of the Agent. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. The Borrower shall remain liable for any deficiency (plus accrued
interest thereon as contemplated herein) if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations,
including the fees and disbursements of any attorneys employed by the Agent to
collect such deficiency.

Section 9.08. Limitation on Duties Regarding Presentation of Collateral. The
Agent’s duty with respect to the custody, safekeeping and physical preservation
of the Collateral in its possession, under Section 9-207 of the Uniform
Commercial Code or otherwise, shall be to deal with it in the same manner as the
Agent deals with similar property for its own account. Neither the Agent nor any
of its directors, officers or employees shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Borrower or otherwise.

Section 9.09. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

Section 9.10. Release of Security Interest. Upon (x) termination of this
Agreement, repayment to the Agent and the Secured Parties of all Secured
Obligations and the performance of all other obligations under the Loan
Documents, the Agent shall release its security interest in any remaining
Collateral, (y) repayment of a Medallion Loan in full by the related Obligor or
sale of a Medallion Loan by the Borrower to the extent permitted by this
Agreement, the Agent shall release its security interest in any Collateral
securing such Medallion Loan, in the case of this clause (y), upon receipt by
the Agent of the amount of such repayment or sales proceeds; provided that if
any payment, or any part thereof, of any of the Secured Obligations is rescinded
or must otherwise be restored or returned by the Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervener or conservator of,
or a trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, this Agreement, all rights hereunder and the Liens
created hereby (other than Liens referred to in clause (y) above) shall continue
to be effective, or be reinstated, as though such payments had not been made.

 

65



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01. Amendments and Waivers. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, the Agent and the Lender; provided that no amendment or
modification of Section 2.05 that would materially and adversely affect the
interests of U.S. Bank, National Association in its capacity as the Collection
Account Bank or Lockbox Account Bank or Lyon Financial Services, Inc. (d/b/a
U.S. Bank Portfolio Services) in its capacity as Backup Servicer shall be made
without such entity’s prior written consent. No termination or waiver of any
provision of this Agreement or consent to any departure therefrom by the
Borrower shall be effective without the written concurrence of the Agent and the
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 10.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth as follows: (i) if to the Borrower:
c/o Medallion Financial Corp., 437 Madison Avenue, New York, New York 10022,
Attention: President, Telephone No.: 212-328-2100, Facsimile No.: 212-328-2121,
or at such other address as shall be designated by such party in a written
notice to the other parties hereto; (ii) if to the Agent: DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, New York, Branch, 609 5th Avenue, New York, New
York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or specified in the Agent’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto; and (iii) if to the
Lender: Autobahn Funding Company LLC, c/o DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, New York, Branch, 609 5th Avenue, New York, New
York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or specified in the Lender’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (x) notice by
mail, five days after being deposited in the United States mails, first-class
postage prepaid, (y) notice by facsimile copy, when verbal communication of
receipt is obtained or (z) in the case of personal delivery or overnight mail,
when delivered, except that notices and communications pursuant to Article II
shall not be effective until received.

Section 10.03. No Waiver; Remedies. No failure on the part of the Agent or the
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 10.04. Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Agent, the Lender and their
respective successors and permitted assigns. This Agreement and the Lender’s
rights and obligations hereunder and interest herein shall be assignable in
whole or in part (including, without limitation, by way of

 

66



--------------------------------------------------------------------------------

the sale of participation interests therein) by the Lender and its successors
and assigns; provided that, so long as no Event of Default has occurred and is
continuing, any such assignment by the Lender shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld) unless
such assignment is to the Agent, an Affiliate of the Agent or any Person managed
or administered by the Agent or an Affiliate of the Agent, in which case no such
consent from the Borrower shall be required. In any event, this Agreement may
only be assigned to assignees that are “qualified purchasers” within the meaning
of the United States Investment Company Act of 1940, as amended. The Borrower
may not assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Lender and the Agent. The
parties to each assignment or participation made by the Lender pursuant to this
Section 10.04 shall execute and deliver to the Agent for its acceptance and
recording in its books and records, an Assignment and Acceptance or a
participation agreement or other transfer instrument reasonably satisfactory in
form and substance to the Agent. Each such assignment or participation shall be
effective as of the date specified in the applicable Assignment and Acceptance
or other agreement or instrument only after the execution, delivery, acceptance
and recording as described in the preceding sentence. The Agent shall notify the
Borrower of any assignment or participation thereof made pursuant to this
Section 10.04. Subject to Section 10.13, the Lender may, in connection with any
assignment or participation or any proposed assignment or participation pursuant
to this Section 10.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the MF/Borrower Related
Parties and the Collateral furnished to the Lender by or on behalf of the
MF/Borrower Related Parties, the Servicer or any other Person.

Section 10.05. Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Article V, shall remain in full force and effect until the Final Payout Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by Borrower pursuant to
Articles III and IV and the indemnification and payment provisions of Article
VIII and the provisions of Sections 10.09, 10.10, 10.11, 10.13 and 10.14 shall
be continuing and shall survive any termination of this Agreement.

Section 10.06. Governing Law; Jury Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

Section 10.07. Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN

 

67



--------------------------------------------------------------------------------

IN NEW YORK CITY OR, TO THE EXTENT SUCH COURT LACKS JURISDICTION, THE COURTS OF
THE STATE OF NEW YORK, AND EACH WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED
MAIL, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE
SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER, AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING IN THE COURTS
OF ANY OTHER JURISDICTION.

Section 10.08. Ordinary Course. The Borrower represents and warrants that each
remittance of Collections under this Agreement will have been (i) in payment of
a debt incurred by the Borrower in the ordinary course of business or financial
affairs of the Borrower and (ii) made in the ordinary course of business or
financial affairs of the Borrower.

Section 10.09. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Lender, the Agent or a
Secured Party, (i) the Borrower, to the extent permitted by law, waives any
claim may be made by the Borrower or any other Person against the Lender, the
Agent, any Secured Party or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and (ii) each of the Borrower, Medallion Funding and Medallion
Funding (on behalf of itself and all of its Subsidiaries and Affiliates), to the
extent permitted by law, hereby waives, releases, and agrees not to sue upon any
claim for any such special, indirect, consequential or punitive damages. The
provisions of this Section shall survive the termination of this Agreement.

Section 10.10. No Proceedings. Each of the parties hereto (other than the
Lender) hereby agrees that it will not institute against, or join any other
Person in instituting against, the Lender any bankruptcy, insolvency or similar
proceeding so long as any commercial paper issued by the Lender shall be
outstanding or there shall not have elapsed one year and one day since the last
day on which any such commercial paper shall have been outstanding. The
provisions of this Section shall survive the termination of this Agreement.

Section 10.11. Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Lender as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of the Lender or any incorporator, Affiliate, stockholder, officer, employee or
director of the Lender or of any such administrator, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it

 

68



--------------------------------------------------------------------------------

being expressly agreed and understood that the agreements of the Lender
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the limited liability company obligations of the Lender, and
that no personal liability whatsoever shall attach to or be incurred by any
administrator of the Lender or any organizer, member, Affiliate, officer,
employee or director of the Lender or of any such administrator, as such, or any
other them, under or by reason of any of the obligations, covenants or
agreements of the Lender contained in this Agreement or in any other such
instruments, documents or agreements, or which are implied therefrom, and that
any and all personal liability of every such administrator of the Lender and
each organizer, member, Affiliate, officer, employee or director of the Lender
or of any such administrator, or any of them, for breaches by the Lender of any
such obligations, covenants or agreements, which liability may arise either at
common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided, however, that the foregoing shall not relieve any such
Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them. The provisions of this
Section shall survive the termination of this Agreement.

Section 10.12. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or portable document format (PDF) shall be effective as delivery of a
manually executed counterpart of this Agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Loan Documents executed as of the date hereof to which the Agent
is a party.

Section 10.13. Confidentiality.

(a) By accepting delivery of this Agreement, the Borrower agrees not to disclose
to any person or entity the existence of this Agreement or the Loan Documents or
the terms hereof or thereof (including, without limitation, any specific pricing
information provided by the Agent or the Lender or the amount or terms of any
fees payable to the Agent or the Lender in connection with the transaction
contemplated by this Agreement, the “Transaction”), the proposal or structure of
the Transaction, any related structures developed by the Agent for the Borrower,
the existence or status of any ongoing negotiations between the Borrower, the
Agent and the Lender concerning the Transaction (collectively, the “Product
Information”), except (i) to its and its Affiliates’ officers, directors,
employees, agents, accountants, legal counsel and other representatives
(collectively, the “Borrower Representatives”) who have a need to know the
Product Information for the purpose of assisting in the negotiation and
completion of the Transaction and who agree to be bound by the provisions of
this section applicable to the

 

69



--------------------------------------------------------------------------------

Borrower, (ii) in connection with any legal or regulatory action or proceeding
relating to this Agreement or the transactions contemplated hereby or the
exercise of any remedies hereunder, (iii) to extent required by applicable law,
regulation or other legal process, or (iv) to the extent requested by any
governmental or regulatory authority having jurisdiction over the Borrower, the
Seller or any Borrower Representative. The Borrower will be responsible for any
failure of any Borrower Representative to comply with the provisions of this
clause (a).

(b) The Agent and the Lender will not disclose to any person or entity the
confidential or proprietary information of the MF/Borrower Related Parties
furnished to the Agent and the Lender in connection with the Transaction (the
“Borrower Information”), except (i) to their respective and their Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Lender Representatives”), (ii) to the extent
required by applicable law, regulation, subpoena or other legal process,
(iii) to the extent requested by any governmental or regulatory authority having
jurisdiction over the Agent, the Lender or any Lender Representative, (iv) to
the rating agencies, (v) to the extent agreed to in writing by the Borrower or
(vi) to credit enhancers and dealers and investors in respect of commercial
paper of the Lender in accordance with the customary practices of the Lender for
disclosures to credit enhancers, dealers or investors, as the case may be.

(c) Notwithstanding any other provision herein, the Borrower (and its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

Section 10.14. Limitation on Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, the Lender shall not, and shall not be
obligated to, pay any amount pursuant to this Agreement unless the Lender has
received funds which may be used to make such payment and which funds are not
required to repay commercial paper notes issued by the Lender when due. Any
amount which the Lender does not pay hereunder pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Lender for any such
insufficiency. The provisions of this Section 10.14 shall survive the
termination of this Agreement.

Section 10.15. Periodic Due Diligence Review.

(a) The Borrower acknowledges that the Agent has the right to perform continuing
due diligence reviews with respect to the MF/Borrower Related Parties and the
Medallion Loans, for purposes of verifying compliance with the representations,
warranties and specifications made hereunder, or otherwise, and the Borrower
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the Borrower (which prior notice shall not be required after the
occurrence and during the continuation of a Default), the Agent or its
authorized representatives (including independent audit and consulting firm
specializing in securitization transactions) will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Medallion Loan Files and any and all documents, records, agreements, instruments
or information relating to such Medallion Loans in the possession or under the

 

70



--------------------------------------------------------------------------------

control of the Borrower, any other MF/Borrower Related Party and/or the
Custodian. The Borrower also shall make, and cause each other MF/Borrower
Related Party to make, available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Medallion Loan Files, the Medallion Loans, the Borrowing Base or other related
matters. Without limiting the generality of the foregoing, the Borrower
acknowledges that the Lender may make Advances to the Borrower based solely upon
the information provided by the Borrower to the Agent and the Lender and the
representations, warranties and covenants contained herein, and that the Agent,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Medallion Loans securing such Advance,
including without limitation ordering new credit reports and otherwise
re-generating the information used to originate such Medallion Loans. The Agent
may underwrite such Medallion Loans itself or engage a third party underwriter
(including independent audit and consulting firm specializing in securitization
transactions) to perform such underwriting, provided that such third party
underwriter shall agree in writing with the Borrower to maintain the
confidentiality of the information reviewed and only to use such information in
connection with its engagement by the Agent, on behalf of the Secured Parties,
in connection with this Agreement. The Borrower agrees to cooperate with the
Agent and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Agent and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Medallion Loans in the possession,
or under the control, of the Borrower. The Borrower shall reimburse the Agent
for all fees and related out-of-pocket costs and expenses incurred by the Agent
in connection with the Agent’s activities pursuant to this Section 10.15 and
Section 9.09 of the Servicing Agreement; provided, however, that, (i) the
Borrower shall not be required to reimburse the Agent for more than two (on an
aggregate basis with any audits engaged in under any other Loan Document)
independent audits for any calendar year so long as (x) no Event of Default
shall have occurred and be continuing and (y) the results of the previous audits
were complete and reasonably acceptable to the Agent and (ii) so long as no
Event of Default shall have occurred and be continuing, the Borrower shall not
be required to reimburse the Agent for the fees of the independent audit and
consulting firm specializing in securitization transactions engaged in
connection with any such audit to the extent that such fees exceed $25,000 in
any calendar year (on an aggregate basis with any audits engaged in under any
other Loan Document); provided, further, that the $25,000 limit described in the
foregoing clause (ii) is not applicable unless (X) the Medallion Loan Files and
any and all documents, records, agreements, instruments or information required
to complete the audit, are contained in one location; (Y) the Borrower fully
cooperates with the independent audit and consulting firm specializing in
securitization transactions performing any applicable audit contemplated
hereunder; and (Z) no material findings are uncovered by or on behalf of the
Agent requiring additional audit work.

(b) The Borrower shall reimburse the Agent and the Lender for all reasonable
out-of-pocket costs and expenses incurred by such Persons in connection with any
due diligence review of a proposed Approved Seller or a proposed Approved
Purchase Agreement. Amounts reimbursed pursuant to this Section 10.15(b) shall
not be subject to or applied toward the reimbursement cap set forth in
Section 10.15(a) hereof.

(c) The Agent may, at the reasonable expense of the Borrower, (i) perform or
direct the Borrower to perform background checks on any material personnel hired
by any

 

71



--------------------------------------------------------------------------------

MF/Borrower Related Party after the Effective Date and (ii) on a quarterly basis
(at the same time as any under any other Loan Document), contact Obligors
directly for the purpose of confirming information relating to the Medallion
Loans. The Borrower shall cooperate with the Agent in any such background check,
confirmation or audit and shall furnish to the Agent all information (including,
without limitation, names and addresses of Obligors) that the Agent may
reasonably request in connection therewith. Notwithstanding anything to the
contrary contained herein, the Agent will not claim reimbursement from the
Borrower for any expenses under this Section 10.15(c) to the extent it has been
reimbursed by the Borrower under another Loan Document.

Section 10.16. Usury Savings Clause. Anything in this Agreement to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to the extent that a Lender’s receipt thereof would not be
permissible under the law or laws applicable to it limiting rates of interest
which may be charged or collected by it. Any such amount of interest which is
not paid as a result of the limitation referred to in the preceding sentence
shall be carried forward and paid by the Borrower to the Lender on the earliest
date or dates on which any interest is payable under this Agreement and on which
the receipt thereof is permissible under the laws applicable to the Lender
limiting rates of interest which may be charged or collected by the Lender. Such
payment shall be made as additional interest for the month preceding such
Interest Payment Date. Such deferred payments shall not bear interest.

Section 10.17. USA Patriot Act. The Agent hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies Borrower, which information that will allow
the Agent to identify Borrower in accordance with its requirements. Borrower
shall promptly, following a request by Agent or the Lender, provide all
documentation and other information that the Agent or the Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

/s/ Alvin Murstein

Name   Alvin Murstein Title   Vice President

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent

By  

/s/ Sandeep Srinath

Name   Sandeep Srinath Title   Vice President By  

/s/ Jayan Krishnan

Name   Jayan Krishnan Title   Assistant Vice President AUTOBAHN FUNDING COMPANY
LLC, as Lender By:  

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, its Attorney-in-Fact

By  

/s/ Sandeep Srinath

Name   Sandeep Srinath Title   Vice President By  

/s/ Jayan Krishnan

Name   Jayan Krishnan Title   Assistant Vice President

Signature Page to

Loan and Securiity agreement